

AMENDED AND RESTATED CUSTODIAL AGREEMENT




By and Among




THE NEW YORK MORTGAGE COMPANY, LLC
as a Seller




NEW YORK MORTGAGE FUNDING, LLC




as a Seller




NEW YORK MORTGAGE TRUST, INC.




as a Seller




LASALLE BANK, NATIONAL ASSOCIATION




as Custodian and Disbursement Agent




and




GREENWICH CAPITAL FINANCIAL PRODUCTS, INC.




as Buyer




Dated as of January 5, 2006





--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
Page


Section 1.
Definitions.
1
Section 2.
Delivery of Mortgage File.
6
Section 3.
Mortgage Loan Transmission; Exception Report; Trust Receipt.
7
Section 4.
Obligations of the Custodian.
10
Section 5.
Release of Mortgage Loans.
11
Section 6.
Fees and Expenses of Custodian.
13
Section 7.
Removal or Resignation of Custodian.
13
Section 8.
Examination of Mortgage Files.
14
Section 9.
Insurance of Custodian.
14
Section 10.
Representations and Warranties.
14
Section 11.
Statements.
15
Section 12.
No Adverse Interest of Custodian.
15
Section 13.
Indemnification of Custodian.
15
Section 14.
Concerning the Custodian.
16
Section 15.
Term of Custodial Agreement.
17
Section 16.
Notices.
17
Section 17.
Governing Law.
17
Section 18.
Authorized Representatives.
17
Section 19.
Amendment.
17
Section 20.
Cumulative Rights.
18
Section 21.
Binding Upon Successors.
18
Section 22.
Entire Agreement; Severability.
18
Section 23.
Execution In Counterparts.
18
Section 24.
Tax Reports.
18
Section 25.
Assignment by the Buyer.
18
Section 26.
Transmission of Mortgage Files.
19



i

--------------------------------------------------------------------------------




AMENDED AND RESTATED CUSTODIAL AGREEMENT


AMENDED AND RESTATED CUSTODIAL AGREEMENT (this “Custodial Agreement”) dated as
of January 5, 2006, made by and among:



 
(i)
THE NEW YORK MORTGAGE COMPANY, LLC, a New York limited liability company
(“NYMC”);




 
(ii)
NEW YORK MORTGAGE FUNDING, LLC, a Delaware limited liability company (“NYMF”);




 
(iii)
NEW YORK MORTGAGE TRUST, INC., a Maryland corporation (“NYMT”, each of NYMC,
NYMF and NYMT, a “Seller” and jointly and severally, the “Seller” or the
“Sellers”);




 
(iv)
LASALLE BANK, NATIONAL ASSOCIATION, as custodian for the Buyer (in such
capacity, the “Custodian”) and as disbursement agent for the Buyer (in such
capacity, the “Disbursement Agent”); and




 
(v)
GREENWICH CAPITAL FINANCIAL PRODUCTS, INC., a Delaware corporation (the
“Buyer”).



RECITALS


The Sellers and the Buyer are parties to the Master Repurchase Agreement, dated
as of the date hereof (as amended, supplemented or otherwise modified and in
effect from time to time, the “Master Repurchase Agreement”), pursuant to which
the Buyer has agreed, subject to the terms and conditions of the Master
Repurchase Agreement, to enter into Transactions (as defined therein) for the
purchase and sale of Purchased Loans (as defined therein). This Amended and
Restated Custodial Agreement shall replace that certain Custodial Agreement,
dated as of May 1, 2004 among NYMC, the Custodian and the Buyer.


It is a condition precedent to the effectiveness of the Master Repurchase
Agreement that the parties hereto execute and deliver this Custodial Agreement
to provide for the appointment of the Custodian as custodian hereunder.
Accordingly, the parties hereto agree as follows:
 
Section 1. Definitions.


Unless otherwise defined herein, terms defined in the Master Repurchase
Agreement shall have their respective assigned meanings when used herein, and
the following terms shall have the following meanings:


“Acceptable Attorney” shall mean any attorney-at-law to which the Custodian has
sent an Attorney’s Bailee Letter, except for an attorney whom the Buyer has
notified the Custodian and the Sellers in writing that such attorney is not
reasonably satisfactory to the Buyer.


“AM Funded Wet Loan” shall mean Wet Loans that will be funded before 12:00 p.m.
(New York City time) on any Business Day.



--------------------------------------------------------------------------------


“Approved Purchaser” shall mean any third party purchaser of a Mortgage Loan,
except for any person whom the Buyer has notified the Custodian and the Sellers
in writing that such person is not reasonably satisfactory to the Buyer.


“Approved Title Insurance Company” shall mean a title insurance company approved
by the Buyer in its sole discretion, provided on a list delivered to the
Custodian by the Buyer. The Custodian shall have no obligation to verify that a
title insurance company is an Approved Title Insurance Company.


“Assignment of Mortgage” shall mean with respect to any Mortgage, an assignment
of the Mortgage, notice of transfer or equivalent instrument in recordable form,
reflecting the assignment and pledge of the Mortgage.


“Attorney’s Bailee Letter” shall mean a letter substantially in the form of
Annex 12 hereto.


“Authorized Representative” shall have the meaning specified in Section 18
hereof.


“Business Day” shall mean any day other than (i) a Saturday or Sunday, (ii) a
day on which the New York Stock Exchange, the Federal Reserve Bank of New York,
the Custodian or banking and savings and loan institutions in the State of New
York, Connecticut or California or the City of New York or the city or state in
which the Custodian’s offices are located are closed, or (iii) a day on which
trading in securities on the New York Stock Exchange or any other major
securities exchange in the United States is not conducted.


“Cooperative Loan” shall mean a Mortgage Loan that is secured by a first lien on
and perfected security interest in Cooperative Shares and the related
Proprietary Lease granting exclusive rights to occupy the related Cooperative
Unit in the building owned by the related Cooperative Corporation.


“Cooperative Project” shall mean, with respect to any Cooperative Loan, all real
property and improvements thereto and rights therein and thereto owned by a
Cooperative Corporation including without limitation the land, separate dwelling
units and all common elements.


“Cooperative Shares” shall mean, with respect to any Cooperative Loan, the
shares of stock issued by a Cooperative Corporation and allocated to a
Cooperative Unit and represented by a stock certificate.


“Cooperative Unit” shall mean, with respect to a Cooperative Loan, a specific
unit in a Cooperative Project.


“Custodial Delivery Failure” shall have the meaning specified in Section 13
hereof.


“Custodian Loan Transmission” shall mean in the case of each Mortgage Loan, a
computer-readable transmission in the form attached hereto as Annex 17. The
Custodian shall incorporate all current data provided by the Seller to the
Custodian into the Custodian Loan Transmission.


“Dry Loan” shall mean a first Mortgage Loan which is underwritten in accordance
with the Underwriting Guidelines and as to which the related Mortgage File
contains all required Mortgage Loan Documents.


“Electronic Agent” shall have the meaning assigned to such term in Section 2 of
the Electronic Tracking Agreement.


2

--------------------------------------------------------------------------------


“Electronic Tracking Agreement” shall mean the Electronic Tracking Agreement,
dated as of the date hereof, among the Sellers, the Buyer, the Electronic Agent
and MERS, as the same shall be amended, supplemented or otherwise modified from
time to time.


“Escrow Letter” shall mean, with respect to any Wet Loan that becomes subject to
a Transaction pursuant to the Master Repurchase Agreement before the end of the
applicable rescission period, an escrow agreement or letter which is fully
assignable to the Buyer, stating that in the event of a Rescission or if for any
other reason such Wet Loan fails to fund on a given day, the party conducting
the closing is holding all funds which would have been disbursed on behalf of
the Mortgagor as agent for and for the benefit of the Buyer and such funds shall
be returned to the Disbursement Agent not later than one Business Day after the
date of Rescission or other failure of the Loan to fund on a given day.


“Event of Default” shall have the meaning provided in Section 18 of the Master
Repurchase Agreement.


“Exception” shall mean, with respect to any Mortgage Loan, (a) any Exception
identified on Annex 13 hereto or as otherwise reasonably determined by the
Buyer; or (b) with respect to which a Responsible Officer of the Custodian
receives written notice or has actual knowledge of a lien or security interest
in favor of a Person other than the Buyer with respect to such Mortgage Loan.


“Exception Report” means a list, in a format mutually acceptable to the Buyer,
the Custodian and the Sellers, of Mortgage Loans delivered by the Custodian to
the Buyer and the Sellers in an electronic format as provided in Section 3
hereof, reflecting the Mortgage Loans held by the Custodian for the benefit of
the Buyer, which includes codes as described in Annex 13 indicating any
Exceptions with respect to each Mortgage Loan listed thereon. Each Exception
Report shall set forth (a) the Mortgage Loans being purchased by the Buyer on
any applicable Purchase Date as well as the Mortgage Loans previously purchased
by the Buyer and held by the Custodian hereunder, which such Mortgage Loans
shall be listed separately from those purchased on the current Purchase Date,
and (b) all Exceptions with respect thereto, with any updates thereto from the
time last delivered.


“Insured Closing Letter” shall mean, with respect to any Wet Loan, a letter of
indemnification from an Approved Title Insurance Company, in any jurisdiction
where insured closing letters are permitted under applicable law and regulation,
addressed to the related Seller, which is fully assignable to the Buyer, with
coverage that is customarily acceptable to Persons engaged in the origination of
mortgage loans, identifying the Settlement Agent covered thereby, which may be
in the form of a blanket letter.


“MERS” shall mean Mortgage Electronic Registration Systems, Inc., a corporation
organized and existing under the laws of the State of Delaware, or any successor
thereto.


“MERS Designated Mortgage Loan” shall mean any Mortgage Loan as to which the
related Mortgage or Assignment of Mortgage has been recorded in the name of
MERS, as agent for the holder from time to time of the Mortgage Note and which
is identified as a MERS Mortgage Loan on the related Mortgage Loan Transmission.


“MERS Identification Number” shall mean the eighteen digit number permanently
assigned to each MERS Mortgage Loan.


“Mortgage” shall mean the mortgage, deed of trust or other instrument, which
creates a first or second lien on the fee simple or leasehold estate in such
real property.


3

--------------------------------------------------------------------------------


“Mortgage File” shall mean, as to each Mortgage Loan, those documents listed in
Section 2(a) of this Custodial Agreement that are delivered to the Custodian or
which at any time come into the possession of the Custodian.


“Mortgage Loan” shall mean a mortgage loan or a Cooperative Loan which the
Custodian has been instructed to hold for the Buyer pursuant to this Custodial
Agreement, and which Mortgage Loan includes, without limitation, (i) a Mortgage
Note, the related Mortgage and all other Mortgage Loan Documents and (ii) all
right, title and interest of the related Seller in and to the Mortgaged Property
(or, with respect to a Cooperative Loan, the Cooperative Shares and the related
Proprietary Lease) covered by such Mortgage.


“Mortgage Loan Documents” shall mean, with respect to a Mortgage Loan, the
documents comprising the Mortgage File for such Mortgage Loan.


“Mortgage Loan Transmission” shall mean a computer-readable transmission in a
standardized text format delivered by the related Seller to the Buyer and the
Custodian incorporating the fields identified on Annex 1 or as otherwise
mutually agreed upon by the Buyer, the Seller and the Custodian.


“Mortgage Note” shall mean the original executed promissory note or other
evidence of the indebtedness of a Mortgagor with respect to a Mortgage Loan.


“Mortgaged Property” means the real property (including all improvements,
buildings, fixtures, building equipment and personal property affixed thereto
and all additions, alterations and replacements made at any time with respect to
the foregoing) and all other collateral securing repayment of the debt evidenced
by a Mortgage Note.


“Mortgagor” means the obligor on a Mortgage Note.


“Notice of Sale and Request for Release” shall mean a notice to the Custodian
and the Buyer in the form of Annex 3 hereto that certain of the Mortgage Loans
are being sold and specifying the date of such sale and the amount of the
Repurchase Price being paid off with the proceeds of such sale and requesting
that certain documents with respect to such Mortgage Loans be delivered to the
related third party purchaser.


“Officer’s Certificate” shall mean a certificate signed by a Responsible Officer
of the Person delivering such certificate and delivered as required by this
Custodial Agreement.


“Opinion of Counsel” shall mean a written opinion letter of counsel in form and
substance reasonably acceptable to the party receiving such opinion letter.


“PM Funded Wet Loans” shall mean Wet Loans that will be funded after 12:00 p.m.
(New York City time) but on or prior to 4:30 p.m. (New York City time) on any
Business Day.


“Program Documents” shall have the meaning assigned thereto in the Master
Repurchase Agreement.


“Proprietary Lease” shall mean the lease on a Cooperative Unit evidencing the
possessory interest of the owner of the Cooperative Shares in such Cooperative
Unit.


“Purchase Advice” shall mean the written notice provided by the related Seller
to the Buyer that the Buyer will be receiving a wire transfer on such date.


4

--------------------------------------------------------------------------------


“Purchase Date” means the date on which a Transaction is entered into pursuant
to the Master Repurchase Agreement.


“Repurchase Price” shall have the meaning assigned thereto in the Master
Repurchase Agreement.


“Rescission” shall mean the right of a Mortgagor to rescind the related Mortgage
Note and related documents pursuant to applicable law and regulation.


“Responsible Officer” shall mean, as to any Person, the chief executive officer
or, with respect to financial matters, the chief financial officer of such
Person; provided, that in the event any such officer is unavailable at any time
he or she is required to take any action hereunder, Responsible Officer shall
mean any officer authorized to act on such officer’s behalf as demonstrated by a
certificate of corporate resolution. With respect to the Custodian, Responsible
Officer shall mean any managing director, director, associate, principal, vice
president, assistant vice president, assistant secretary, assistant treasurer,
trust officer or any other officer of the Custodian customarily performing
functions similar to those performed by any of the above designated officers and
also means, with respect to a particular corporate trust matter, any other
officer to whom such matter is referred because of his knowledge of and
familiarity with the particular subject.


“Review Procedures” shall have the meaning specified in Section 3(a) hereof.


“Settlement Agent” shall mean, with respect to any Wet Loan, the Person
specified in the Notice of Borrowing (which may be a title company, escrow
company or attorney in accordance with local law and practice in the
jurisdiction where the related Wet Loan is being originated and which is not
listed as an Unapproved Settlement Agent on Annex 15 attached hereto as revised
from time to time by the Buyer) to which the proceeds of the related Advance are
to be distributed by the Custodian in accordance with the instructions of the
related Seller provided in the applicable Mortgage Loan Transmission.


“Transaction” shall have the meaning assigned thereto in the Master Repurchase
Agreement.


“Transaction Notice” means a written request of a Seller to enter into a
Transaction, in the form attached to the Master Repurchase Agreement which is
delivered to Buyer and Custodian.


“Transmittal Letter” shall mean a letter substantially in the form of Annex 11
hereto.


“Trust Receipt” shall mean the trust receipt in the form annexed hereto as Annex
2 delivered to the Buyer by the Custodian covering the Mortgage Loans subject to
this Custodial Agreement from time to time.


“Wet Loan” shall mean a wet-funded first or second lien Mortgage Loan which is
acceptable to the Buyer and does not contain all the required Mortgage Loan
documents specified in Section 2(a) in the related Mortgage File, which has the
following characteristics:


(a) the proceeds thereof have been funded by wire transfer or cashier’s check,
cleared check or draft or other form of immediately available funds to the
Settlement Agent or funding Buyer for such Wet Loan;


(b) such Wet Loan has closed on the disbursement date and become a valid first
lien securing actual indebtedness by funding to the order of the Mortgagor
thereunder;


5

--------------------------------------------------------------------------------


(c) the proceeds thereof have not been returned to the Buyer or its agent from
the Settlement Agent for such Wet Loan;


(d) no Seller has learned that such Wet Loan will not be closed and funded to
the order of the Mortgagor;


(e) upon recordation such Mortgage Loan will constitute a first or second lien
on the premises described therein;


(f) the related Seller has obtained an Escrow Letter and an Insured Closing
Letter for such Wet Loan; and


(g) any applicable Rescission period has passed and such Wet Loan is not subject
to any right of Rescisison.
 
Section 2. Delivery of Mortgage File.


(a) The Sellers shall from time to time deliver Mortgage Files to the Custodian
to be held hereunder, which shall be reviewed by the Custodian as provided in
Section 3. With respect to each Transaction:


(i) in the case of Dry Loans that are to be Purchased by the Buyer in a
Transaction, the Sellers shall deliver (1) written notice, in the form of a
Transaction Notice, to the Buyer and the Custodian with respect to such Dry
Loans no later than 5:00 p.m. (New York City time) two (2) Business Days prior
to the requested Purchase Date, (2) the related Mortgage Loan Transmission to
the Buyer and the Custodian no later than 3:00 p.m. (New York City time) on the
requested Purchase Date, and (3) the items set forth on Annex 16 hereto
pertaining to such Dry Loans to the Custodian not later than 5:00 p.m. (New York
City time) two (2) Business Days prior to the requested Purchase Date;


(ii) in the case of AM Funded Wet Loans, with respect to such Wet Loans which
are to be purchased by the Buyer in a Transaction, the Seller shall deliver (1)
written notice, in the form of a Transaction Notice together with the related
Mortgage Loan Transmission to the Buyer and the Custodian no later than 5:00
p.m. (New York City time) one (1) Business Day prior to the requested Purchase
Date; and


(iii) in the case of PM Funded Wet Loans, with respect to such Wet Loans which
are to be purchased by the Buyer in a Transaction, the Seller shall deliver (1)
written notice, in the form of a Transaction Notice together with the related
Mortgage Loan Transmission to the Buyer and the Custodian to the Custodian, with
respect to such Wet Loans which are to be purchased by the Buyer in a
Transaction no later than 3:00 p.m. (New York City time) on the requested
Purchase Date


Notwithstanding anything herein to the contrary, in the event that more than 250
Mortgage Files are to be delivered the day prior to any Purchase Date, the
Custodian shall have such additional time to complete its review of such
Mortgage Files in excess of 250 as agreed between the Custodian and the related
Seller. In such event, the related Seller shall deliver the Mortgage Files to
the Custodian so that the Custodian shall have the time required to complete its
review and issue the required Trust Receipts on the Purchase Date.


6

--------------------------------------------------------------------------------


Following the Custodian’s review of the items specified above, the Custodian
shall deliver to the Buyer a notice of intent to Issue Trust Receipt not later
than 6:00 p.m. (New York City time) on the day prior to the requested Purchase
Date for any Wet Loans and not later than 12:00 noon (New York City time) on the
requested Purchase Date for any Dry Loans.


(b) From time to time, the Sellers shall forward to the Custodian additional
original documents or additional documents evidencing any assumption,
modification, consolidation or extension of a Mortgage Loan approved by the
related Seller, or other documents with respect to a Mortgage Loan, in
accordance with the terms of the Master Repurchase Agreement, and upon receipt
of any such other documents, the Custodian shall hold such other documents for
the Buyer hereunder.


With respect to any documents which have been delivered or are being delivered
to recording offices for recording and have not been returned to the related
Seller in time to permit their delivery hereunder at the time required, in lieu
of delivering such original documents, such Seller shall deliver to the
Custodian a copy thereof certified by such Seller, originating lender,
settlement agent, title company or escrow closing company as a true, correct and
complete copy of the original which has been transmitted for recordation. Such
Seller shall deliver such original documents to the Custodian promptly when they
are received if the related Mortgage Loan is then subject to this Custodial
Agreement.


(c) With respect to any Mortgage Loan, if the Custodian has identified such
Mortgage Loan as having any Exception or if any Seller has knowledge of any
Exception, the Sellers shall promptly and diligently notify the Buyer of any
such Exception and shall promptly and diligently attempt to cure any such
Exception.
 
Section 3. Mortgage Loan Transmission; Exception Report; Trust Receipt.


(a) If the Custodian has received a Mortgage File for a Mortgage Loan identified
on the Mortgage Loan Transmission as provided in the preceding section, the
Custodian shall review the documents required to be delivered pursuant to
Section 2(a) above. The Custodian will deliver by electronic transmission, no
later than 5:30 p.m.(New York City time) on each day to the Sellers and the
Buyer separate Custodian Loan Transmissions with respect to Wet Loans and Dry
Loans. The Custodian shall deliver each original Trust Receipt and Custodian
Loan Transmission to JP Morgan Chase Bank at Four New York Plaza, Ground Floor,
Outsourcing Department, New York, New York 10004, Attention: Jennifer John for
the account of Greenwich Capital Financial Products, Inc. (telephone number
(212) 623-5953) each Purchase Date, or day that mortgage files are released
following any sale of the related Mortgage Loan, by overnight delivery using a
nationally recognized overnight delivery service at the Seller’s expense. Not
later than 5:30 p.m. (New York City time) on each Purchase Date, the Custodian
shall deliver copies of each Trust Receipt via facsimile to the Buyer. Separate
Trust Receipts shall be delivered with respect to Wet Loans and Dry Loans Each
Trust Receipt and Custodian Loan Transmission subsequently delivered by the
Custodian to the Buyer shall supersede and cancel the Trust Receipt and
Custodian Loan Transmission previously delivered by the Custodian to the Buyer
hereunder, and shall replace the then existing Custodian Loan Transmission and
the then existing Trust Receipt; provided that any Wet Trust Receipt issued
shall only supersede and previously Wet Trust Receipt, and any Dry Trust Receipt
shall only supersede any previously issued Dry Trust Receipt.


The delivery of each Trust Receipt and Custodian Loan Transmission to the Buyer
shall be the Custodian’s representation that, other than the Exceptions listed:
(i) all documents in respect of such Mortgage Loan required to be delivered at
such time pursuant to Section 2(a) of this Custodial Agreement, and the
documents listed in Sections (i), (ii), (iii), (iv) and (v) of Annex 16 (and if
actually delivered to the Custodian the documents listed at Sections (vi) - (x)
of Annex 16), have been delivered and are in the possession of the Custodian as
part of the Mortgage File for such Mortgage Loan; (ii) all such documents have
been reviewed by the Custodian in accordance with the review procedures attached
hereto as Annex 4 (the “Review Procedures”) and appear on their face to be
regular and to relate to such Mortgage Loan and to satisfy the requirements set
forth in Section 2 of this Custodial Agreement; and (iii) each Mortgage Loan
identified in such Custodian Loan Transmission is being held by the Custodian as
bailee for the Buyer and/or its designees pursuant to this Custodial Agreement.


7

--------------------------------------------------------------------------------


(b) In connection with any Trust Receipt and Custodian Loan Transmission
delivered hereunder by the Custodian, the Custodian makes no representations as
to and shall not be responsible to verify (A) the validity, legality,
enforceability, due authorization, recordability, sufficiency, or genuineness of
any of the documents contained in each Mortgage File or (B) the collectability,
insurability, effectiveness or suitability of any such Mortgage Loan. Subject to
the following sentence, the Sellers and the Buyer hereby give the Custodian
notice that from and after the Purchase Date, the Buyer shall have a security
interest in each Mortgage Loan identified on a Custodian Loan Transmission until
such time that the Custodian receives written notice from the Buyer that the
Buyer no longer has a security interest in such Mortgage Loan.


(c) With respect to Wet Loans, the delivery of the Transaction Notice and
Mortgage Loan Transmission to the Custodian by the related Seller shall be
deemed to constitute required documents with respect to the related Wet Loan
(and shall be deemed to be a certification by such Seller that such Mortgage
Loan is a Wet Loan) and the documents specified in Section 2(a)(iii) above shall
not be required to be delivered with respect to such Wet Loan on the related
Purchase Date. Notwithstanding the foregoing, the related Seller shall deposit
with the Custodian the documents described in Section 2(a)(iii) above for such
Wet Loan as soon as possible and, in any event, within seven (7) Business Days
after the date the Advance is made with respect to such Wet Loan. The Custodian
shall notify the Buyer within one (1) Business Day via its daily reports of the
failure by the Seller to deliver any document by the time provided in the
previous sentence. Upon deposit of such documents with Custodian, Custodian
shall review such documents in accordance with the Review Procedures, shall
promptly notify Buyer if such documents do not comply with the requirements
thereof and shall indicate on its records that Custodian maintains possession of
such documents for Buyer hereunder. The Sellers hereby represent, warrant and
covenant to Buyer and Custodian that the Sellers and any person or entity acting
on behalf of the Sellers that has possession of any of the documents described
in Section 2(a) above for such Wet Loan prior to the deposit thereof with
Custodian will hold such documents in trust for Buyer.


(d) The Disbursement Agent shall establish and maintain a disbursement account
(the “Disbursement Account”) for and on behalf of the Buyer entitled “Greenwich
Capital Financial Products, Inc., Account Number 722258.1 for Wet Loans.” All
amounts remitted on account of Advances made by the Buyer to the Seller, which
the Seller requests the Buyer to remit to the Disbursement Agent (which shall be
remitted to in care of Rita Lopez, LaSalle Bank, National Association, 135 South
LaSalle Street, Suite 1625, Chicago, Illinois, 60603), shall be remitted no
later than 9:30 a.m. (eastern time) with respect to the AM Funded Wet Loans and
no later than 1:30 p.m. (eastern time) with respect to PM Funded Wet Loans, and
shall be deposited in such Disbursement Account by the Disbursement Agent upon
receipt. The Buyer shall not be required to remit any funds to the Disbursement
Account, unless and until all conditions precedent set forth in the Master
Repurchase Agreement have been satisfied. All related fees and expenses for the
Disbursement Account shall be borne by the Seller. Upon request, the
Disbursement Agent shall provide the Seller, or the Buyer, with the federal wire
reference number for a particular payment made by the Disbursement Agent out of
the Disbursement Account. The Disbursement Account shall be maintained for the
sole benefit of the Buyer and the Disbursement Agent shall take direction as to
the control of the Disbursement Account solely for the benefit of the Buyer.
Neither the Seller nor any other person claiming on behalf of or through the
Seller shall have any right or authority, whether express or implied, to close
or make use of, or, except as expressly provided in the following sentence,
withdraw any funds from, the Disbursement Account. The Buyer hereby authorizes
the Disbursement Agent for purposes hereof, that unless the Disbursement Agent
shall receive notice in writing from the Buyer to the contrary prior to
disbursement of such funds, to disburse all funds received from the Buyer which
are deposited to the Disbursement Account as directed by the Seller in its
Mortgage Loan Transmission. To the extent that such notice not to disburse funds
is received by the Disbursement Agent, any such funds in the Disbursement
Account shall be promptly returned to the Buyer. Funds retained in the
Disbursement Account shall remain uninvested and the Disbursement Agent shall
not be liable for interest on such funds. The Disbursement Agent shall reconcile
the Disbursement Account on a daily basis. The Disbursement Agent shall use
reasonable efforts to identify all funds received in connection with the
Rescission of any Mortgage Loan.


8

--------------------------------------------------------------------------------


The Seller hereby represents that it shall be solely responsible for assuring
that the information provided in the Mortgage Loan Transmission is correct.


(e) 3. On each Purchase Date, the Disbursement Agent will disburse funds in the
Disbursement Account to the Settlement Agents in accordance with the Wire
Instruction Data in the Mortgage Loan Transmission by 10:30 a.m. (eastern time)
with respect to AM Funded Wet Loans or by 4:30 p.m. (eastern time) with respect
to PM Funded Wet Loans, provided, that (A) sufficient funds exist in the
Disbursement Account; (B) The Disbursement Agent shall not knowingly disburse
funds to the Seller as payee, unless otherwise authorized by the Buyer in
writing to the Disbursement Agent; and (C) if a conflict exists between the
instructions of the Buyer and the instructions of the Seller, the Disbursement
Agent shall follow the Buyer’s instructions. The Disbursement Agent shall have
no duty to verify or review any wire instructions (other than as necessary to
send such wire) given to it hereunder.


(ii) If any funds disbursed on any date in accordance with clause (i) of this
Section 3(e) are returned to the Disbursement Account (A) the Disbursement Agent
shall release such funds from the Disbursement Account in accordance with
Section 3(f), and (B) the Buyer shall, upon receipt of such amounts, apply the
same to the prepayment of the Purchase Price relating to such Mortgage Loan or
Mortgage Loans. The Seller shall instruct each Settlement Agent regarding funds
disbursed to such Settlement Agent in accordance with the terms of the Master
Repurchase Agreement. The Disbursement Agent shall provide to the Seller and
Buyer not later than 2:00 p.m. (eastern time), on each Business Day a report of
all Rescission amounts credited to the Disbursement Account by 2:00 p.m.
(eastern time) on such Business Day.


(f) Unless otherwise instructed by the Buyer in writing, before the close of
business on each Business Day, the Disbursement Agent shall withdraw all
collected amounts as of 5:30 p.m. (eastern time) then standing to the credit of
the Disbursement Account related to Rescissions or other unfunded Mortgage Loans
and forward such amounts to the following account maintained by the Buyer: JP
Morgan Chase Bank, New York, for Greenwich Capital Financial Products, Inc., ABA
# 021-000-021, Account # 140-0-95961, Attn: Mike Harris/New York Mortgage. The
Buyer hereby agrees to wire to the Seller on such Business Day all amounts
received by the Buyer from the Disbursement Account on such Business Day
pursuant to this Section 3(f) which are not required to be paid to the Buyer in
accordance with the Master Repurchase Agreement. The Seller will be obligated to
cover any shortfalls related to the Disbursement Account if the Buyer’s
requirement to pay the Purchase Price will not be sufficient to cover
disbursements to the Settlement Agent due to a Rescission or other reason the
Mortgage Loan expected to be funded with such funds did not close. In addition,
in connection with any Wet Loan, the Seller shall be required to deposit in the
Disbursement Account prior to the closing of such Mortgage Loan an amount equal
to the excess of (i) the amount required to be remitted in connection with the
closing of such Mortgage Loan over (ii) the amount to be paid as the Purchase
Price by the Buyer pursuant to the Master Repurchase Agreement with respect to
such Mortgage Loan.


9

--------------------------------------------------------------------------------


(g) In connection with the funding of any Wet Loans, the Seller shall establish
an Operating Account (“the Operating Account”) with the Disbursement Agent to be
designated “New York Mortgage Operating Account, maintained by LaSalle Bank,
National Association, in trust for New York Mortgage, Account Number 722257.1”.
With respect to any Wet Loan to be funded in the morning on any Business Day (an
“AM Funded Wet Loan”), the Seller by delivery of the Mortgage Loan Transmission
indicating thereon which Mortgage Loans are AM Funded Wet Loans requests that
the Disbursement Agent, and the Disbursement Agent shall, transfer from the
Operating Account to the Disbursement Account by 9:30 a.m. (eastern time) on the
day of closing for such AM Funded Wet Loan all of the funds necessary to close
such AM Funded Wet Loan to the extent of the balance of all funds in the
Operating Account. With respect to any Wet Loan to be funded in the afternoon on
any Business Day (a “PM Funded Wet Loan”), the Seller by delivery of the
Mortgage Loan Transmission indicating thereon which Mortgage Loans are PM Funded
Wet Loans requests that the Disbursement Agent, and the Disbursement Agent
shall, transfer from the Operating Account to the Disbursement Account by 4:30
p.m. (eastern time) on the day of closing for such PM Funded Wet Loan, to the
extent of the balance of funds in the Operating Account, all of the funds
necessary to close such PM Funded Wet Loan. Funds retained in the Operating
Account shall remain uninvested and the Disbursement Agent shall not be liable
for interest on such funds.
 
Section 4. Obligations of the Custodian.


(a) The Custodian shall maintain continuous custody of all items constituting
the Mortgage Files in secure facilities in accordance with customary standards
for such custody and shall reflect in its records the interest of the Buyer
therein. Each Mortgage Note (and Assignment of Mortgage) shall be maintained in
fire resistant facilities.


(b) With respect to the documents constituting each Mortgage File, the Custodian
shall (i) act exclusively as the bailee of, and custodian for, the Buyer, (ii)
hold all documents constituting such Mortgage File received by it for the
exclusive use and benefit of the Buyer, and (iii) make disposition thereof only
in accordance with the terms of this Custodial Agreement or with written
instructions furnished by the Buyer; provided, however, that in the event of a
conflict between the terms of this Custodial Agreement and the written
instructions of the Buyer, the Buyer’s written instructions shall control.


(c) In the event that (i) the Buyer, the Seller or the Custodian shall be served
by a third party with any type of levy, attachment, writ or court order with
respect to any Mortgage File or any document included within a Mortgage File or
(ii) a third party shall institute any court proceeding by which any Mortgage
File or a document included within a Mortgage File shall be required to be
delivered otherwise than in accordance with the provisions of this Custodial
Agreement, the party receiving such service shall promptly deliver or cause to
be delivered to the other parties to this Custodial Agreement copies of all
court papers, orders, documents and other materials concerning such proceedings.
The Custodian shall, to the extent permitted by law or any court order continue
to hold and maintain all the Mortgage Files that are the subject of such
proceedings pending a final, nonappealable order of a court of competent
jurisdiction permitting or directing disposition thereof. Upon final
determination of such court, the Custodian shall dispose of such Mortgage File
or any document included within such Mortgage File as directed by the Buyer
which shall give a direction consistent with such determination. Expenses of the
Custodian (including reasonable attorneys’ fees and related expenses) incurred
as a result of such proceedings shall be borne by the Seller.


(d) The Buyer hereby acknowledges that the Custodian shall not be responsible
for the validity of the Buyer’s ownership interest or the validity and
perfection of the Buyer’s security interest in the Purchased Loans under the
Master Repurchase Agreement, other than the Custodian’s obligation to take
possession of Mortgage Loans as set forth in Section 2 hereof.


10

--------------------------------------------------------------------------------


(e) During the term of this Custodial Agreement, if the Custodian discovers any
nonconformity with the review criteria in Annex 4 with respect to any Mortgage
File, the Custodian shall, by means of the Exception Report, give written
specification of such nonconformity to the Buyer and the Seller.
 
Section 5. Release of Mortgage Loans.


(a) From time to time until the Custodian is otherwise notified in writing by an
Authorized Representative of the Buyer, which notice shall be given by the Buyer
only following the occurrence of an Event of Default, the Custodian is hereby
authorized upon receipt of written request of the Seller to release Mortgage
Files relating to Mortgage Loans in the possession of the Custodian to the
Seller, or its designee, for the purpose of servicing or correcting documentary
deficiencies relating thereto against a request for release of Mortgage Files
and receipt (a “Request for Release and Receipt”) executed by the Seller in the
form of Annex 5 hereto, and an electronic request in the form of Attachment 1 to
Annex 5, which Request for Release and Receipt must also be executed by the
Buyer in the event that more than one hundred (100) Mortgage Files would be
released following such requested release. The Custodian shall promptly notify
the Buyer of the occurrence of each such release of Mortgage Files and shall
keep track of each such release of Mortgage Files. The Buyer hereby agrees to
respond to a Request for Release and Receipt, via facsimile, no later than one
(1) Business Day after the Buyer’s receipt thereof. The Seller or its designee
shall return to the Custodian each Mortgage File previously released by the
Custodian within ten (10) calendar days after receipt thereof other than for any
Mortgage Loan which has been paid in full by the related Mortgagor or any
Mortgage Loan as to which the related Mortgage File has been released pursuant
to Section 5(c) to an Acceptable Attorney pursuant to an Attorney’s Bailee
Letter. The Seller hereby further represents and warrants to the Buyer that any
such request by the Seller for release of Mortgage Loans shall be solely for the
purposes set forth in the Request for Release and Receipt and that the Seller
has requested such release in compliance with all terms and conditions of such
release set forth in the Master Repurchase Agreement.


(b) 4. From time to time until otherwise notified in writing by the Buyer, which
notice shall be given by the Buyer only following the occurrence of an Event of
Default, the Custodian is hereby authorized upon receipt of written request of
the Seller at least two (2) Business Days prior to the date of the anticipated
sale, to release Mortgage Files in the possession of the Custodian to a
third-party purchaser (subject to the written consent of the Buyer if such third
party purchaser is not an Approved Purchaser) for the purpose of resale thereof
against a Notice of Sale and Request for Release executed by the Seller and the
Buyer (in its discretion) in the form of Annex 3 hereto. On such Notice of Sale
and Request for Release, the Seller shall indicate the Mortgage Loans to be
sold, such information to be provided in electronic medium acceptable to the
Seller and the Custodian, the approximate amount of sale proceeds anticipated to
be received, the date of such anticipated sale, the name and address of the
third-party purchaser, whether the shipment is made pursuant to the sale of the
Mortgage Loans to a third party or pursuant to the formation of a mortgage pool
supporting a mortgage-backed or asset-backed security (an “MBS”), and the
preferred method and date of delivery.


(ii) Any transmittal of Mortgage Files for Mortgage Loans in the possession of
the Custodian in connection with the sale thereof to a third-party purchaser
will be under cover of a transmittal letter substantially in the form attached
hereto as Annex 11 duly completed by the Custodian and executed by the
Custodian. Promptly upon receipt by Buyer of the full amount of the takeout
proceeds (constituting not less than the “Payoff Amount”) into the account set
forth in such transmittal letter, the Buyer shall notify the Custodian thereof
in writing by 3:00 p.m. (eastern time) for proceeds received no later than 1:00
p.m. (eastern time) on such day. Any Payoff Amount sent by a third-party
purchaser of Mortgage Loans shall be sent to the account designated by the
Buyer. Any excess proceeds received by the Buyer shall be remitted to the Seller
in accordance with the terms of the Master Repurchase Agreement.


11

--------------------------------------------------------------------------------


(c) 5. From time to time until otherwise notified in writing by the Buyer, which
notice shall be given by the Buyer only following the occurrence of an Event of
Default, and as appropriate for the foreclosure of any of the Mortgage Loans,
the Custodian is hereby authorized, upon receipt of a Request for Release and
Receipt from the Seller to send to an Acceptable Attorney copies or originals of
the Mortgage Files listed in the Request for Release and Receipt. The Custodian
shall retain copies of all Mortgage Files forwarded to an Acceptable Attorney
pursuant to the preceding sentence. The Custodian may destroy any such copies
retained upon the earliest to occur of (A) the original Mortgage File is
returned to the Custodian, (B) the foreclosure with respect to such Mortgage
Loan is complete, (C) the date upon which such Mortgage Loan is released from
the terms of this Custodial Agreement or (D) the original Mortgage File is not
returned within 180 days of release. In accordance with the terms of the
Attorney’s Bailee Letter, the Acceptable Attorney to whom such Mortgage Files
are sent is instructed to acknowledge receipt of each such document by faxing to
the Buyer and the Custodian a list of such Mortgage Files confirming that such
Acceptable Attorney is holding the same as bailee of the Buyer under the
applicable Attorney’s Bailee Letter, for receipt as soon as possible and in any
event no later than three (3) Business Days following receipt thereof by such
Acceptable Attorney. The Buyer may, by written notice to the Custodian and the
Seller, respectively, exclude any attorney-at-law with whom the Buyer is not
reasonably satisfied, from being an Acceptable Attorney. The Custodian shall
promptly notify the Buyer that it has released any Mortgage File to an
Acceptable Attorney.


(ii) In accordance with each Attorney’s Bailee Letter, no later than three (3)
Business Days prior to the foreclosure of any Mortgage Loan, the Acceptable
Attorney party thereto shall notify the Seller of the scheduled date of
foreclosure of each such Mortgage Loan (the “Scheduled Foreclosure Date”), and
of any subsequent changes to the Scheduled Foreclosure Date. The Seller hereby
agrees in any event to promptly notify the Custodian and Buyer in writing upon
completion of any foreclosure. On the date of foreclosure, such Mortgage Loan
shall be deemed deleted from any Trust Receipt then outstanding.


(d) From time to time until the Custodian is otherwise notified by the Buyer,
and with the prior written consent of the Buyer, the Seller may substitute for
one or more Eligible Mortgage Loans constituting the Purchased Loans one or more
substitute Eligible Mortgage Loans having aggregate Purchase Prices equal to or
greater than the Purchase Prices of the Mortgage Loans being substituted for, or
obtain the release of one or more Mortgage Loans constituting Purchased Loans
hereunder; provided that, after giving effect to such substitution or release,
no Margin Deficit will occur, which determination shall be made solely by the
Buyer in accordance with the Master Repurchase Agreement. In connection with any
such requested substitution or release, the Seller will provide notice to the
Custodian and the Buyer no later than 12:00 p.m. (eastern time), on the date of
such request, specifying the Mortgage Loans to be substituted for or released
and the substitute Mortgage Loans to be purchased hereunder in substitution
therefor, if any, and shall deliver with such notice a revised Mortgage Loan
Transmission indicating any substitute Mortgage Loans. If the Custodian and
Buyer have received notice in accordance with the preceding sentence, the
Custodian will effect the requested substitution or release no later than 3:00
p.m. (eastern time), two (2) Business Days following the day on which such
request was made after the Custodian has certified to the Buyer on such Business
Day that the matters set forth in Section 3(a) hereof with respect to any
substitute Mortgage Loans are true and correct. Each such substitution or
release shall be deemed to be a representation and warranty by the Seller that
any substitute Mortgage Loans are eligible for purchase under the Master
Repurchase Agreement and that after giving effect to such substitution or
release, no Margin Deficit shall occur.


(e) So long as no Event of Default has occurred and is continuing and to the
extent written notice has been provided to the Custodian, the Custodian and the
Buyer shall take such steps as they may reasonably be directed from time to time
by the Seller in writing, which the Seller deems necessary and appropriate, to
transfer promptly and deliver to the Seller any Mortgage File in the possession
of the Custodian relating to any Mortgage Loan previously purchased by Buyer but
which the Seller, with the written consent of the Buyer, has notified the
Custodian has ceased to be subject to the terms of the Master Repurchase
Agreement, or any Mortgage Loan in respect of which the Seller has paid the
applicable Repurchase Price in full. The Buyer agrees to reply promptly to any
such request for transfer and delivery, and if any such request is received by
12:00 p.m. (eastern time), the Buyer agrees to reply on the Business Day
following the Business Day such request is received.
 
12

--------------------------------------------------------------------------------


Section 6. Fees and Expenses of Custodian.


The Custodian shall charge such fees for its services under this Custodial
Agreement as are set forth in a separate agreement between the Custodian and the
Seller, the payment of which fees, together with the Custodian’s expenses
incurred in connection herewith, shall be solely the obligation of the Seller.
The obligations of the Seller under this Section 6 shall survive the termination
of this Custodial Agreement and the resignation or removal of the Custodian.
 
Section 7. Removal or Resignation of Custodian.


(a) The Custodian may at any time resign and terminate its obligations under
this Custodial Agreement upon at least 60 days’ prior written notice to the
Seller and the Buyer. Promptly after receipt of notice of the Custodian’s
resignation, the Seller shall appoint, by written instrument, a successor
custodian, subject to written approval by the Buyer (which approval shall not be
unreasonably withheld). One original counterpart of such instrument of
appointment shall be delivered to each of the Buyer, the Seller, the Custodian
and the successor custodian. If the successor Custodian shall not have been
appointed within 60 days of the Custodian’s providing such notice, the Custodian
may petition any court of competent jurisdiction to appoint a successor
Custodian.


(b) The Buyer or the Seller, (with the consent of the Buyer, which consent shall
not be unreasonably withheld), upon at least 60 days’ prior written notice to
the Custodian, may remove and discharge the Custodian (or any successor
custodian thereafter appointed) from the performance of its obligations under
this Custodial Agreement. Promptly after the giving of notice of removal of the
Custodian, the Buyer shall appoint, by written instrument, a successor
custodian, which appointment shall be reasonably acceptable to the Seller. One
original counterpart of such instrument of appointment shall be delivered to
each of the Buyer, the Seller, the Custodian and the successor custodian.


(c) In the event of any such resignation or removal, the Custodian shall
promptly upon the simultaneous surrender of any outstanding Trust Receipts held
by Buyer, transfer to the successor custodian, as directed in writing, all the
Mortgage Files being administered under this Custodial Agreement and, if the
endorsements on the Mortgage Notes and the Assignments of Mortgage have been
completed in the name of the Custodian, assign the Mortgages and endorse without
recourse the Mortgage Notes to the successor Custodian or as otherwise directed
by the Buyer. The cost of the shipment of Mortgage Files arising out of the
resignation of the Custodian shall be at the expense of the Custodian unless
such resignation is due to the nonpayment of its fees and expenses hereunder, in
which case such expense shall be paid by the Seller; and any cost of shipment
arising out of the removal of the Custodian by the Buyer or the Seller shall be
at the expense of the party requesting such removal. The Seller shall be
responsible for the fees and expenses of the successor custodian and the fees
and expenses for endorsing the Mortgage Notes and assigning the Mortgages to the
successor custodian if required pursuant to this paragraph.
 
13

--------------------------------------------------------------------------------


Section 8. Examination of Mortgage Files.


Upon reasonable prior notice to the Custodian (which shall be two (2) Business
Days or such shorter period of time agreed to by the Custodian and the Buyer)
and at the Seller’s expense, the Buyer and each of its respective agents,
accountants, attorneys and auditors will be permitted during normal business
hours to examine the Mortgage Files, documents, records and other papers in the
possession of or under the control of the Custodian relating to any or all of
the Mortgage Loans.
 
Section 9. Insurance of Custodian.


At its own expense, the Custodian shall maintain at all times during the
existence of this Custodial Agreement and keep in full force and effect fidelity
insurance, theft of documents insurance, forgery insurance and errors and
omissions insurance. All such insurance shall be in amounts, with standard
coverage and subject to deductibles, all as is customary for insurance typically
maintained by banks which act as custodian of assets substantially similar to
the Purchased Loans and act in a collateral agent capacity. Upon request, the
Buyer or the Seller shall be entitled to receive a certificate of the respective
insurer that such insurance is in full force and effect.
 
Section 10. Representations and Warranties.


The Custodian represents and warrants to the Buyer that:


(a) The Custodian is (i) a national banking association duly organized, validly
existing and in good standing under laws of the United States and (ii) duly
qualified and in good standing and in possession of all requisite authority,
power, licenses, permits and franchises in order to execute, deliver and comply
with its obligations under the terms of this Custodial Agreement.


(b) The Custodian has all requisite right, power and authority to execute and
deliver this Custodial Agreement and to perform all of its duties as the
Custodian hereunder.


(c) The execution, delivery and performance of this Custodial Agreement have
been duly authorized by all necessary corporate action on the part of the
Custodian, and neither the execution and delivery of this Custodial Agreement by
the Custodian in the manner contemplated herein nor the Custodian’s performance
of and compliance with the terms hereof will violate, contravene or create a
default under any charter document or bylaw of the Custodian.


(d) Neither the execution and delivery of this Custodial Agreement by the
Custodian, nor its performance of and compliance with its obligations and
covenants hereunder, require the consent or approval of any governmental
authority or, if such consent or approval is required, it has been obtained.


(e) This Custodial Agreement, when executed and delivered by the Custodian, will
constitute valid, legal and binding obligations of the Custodian, enforceable
against the Custodian in accordance with their respective terms, except as the
enforcement thereof may be limited by applicable debtor relief laws and that
certain equitable remedies may not be available regardless of whether
enforcement is sought in equity or at law.


(f) The Custodian is not an Affiliate of the Seller.


14

--------------------------------------------------------------------------------


(g) At all times the Custodian shall be a corporation or association organized
and doing business under the laws of the United States of America or of any
State, shall be authorized under such laws to exercise corporate trust powers,
subject to supervision or examination by the United States of America or any
such State, and shall have (A) a short-term, unsecured debt rated at least P-1
by Moody’s Investors Service, Inc. (or such lower rating as may be acceptable to
the Seller and the Buyer) and (y) a short-term deposit rating of at least A-1
from Standard & Poor’s Ratings Services (or such lower rating as may be
acceptable to the Seller and the Buyer).


(h) The Custodian shall at all times have a combined capital and surplus of at
least $50,000,000 as set forth in its then most recent published annual report
of condition.
 
Section 11. Statements.


Upon the request of the Buyer or the Seller, the Custodian shall provide the
Buyer or the Seller, as applicable, with a list of all the Mortgage Loans for
which the Custodian holds a Mortgage File pursuant to this Custodial Agreement.
Such list shall be in the form of a Custodian Loan Transmission and an Exception
Report.
 
Section 12. No Adverse Interest of Custodian.


By execution of this Custodial Agreement, the Custodian represents and warrants
that it currently holds, and during the existence of this Custodial Agreement
shall hold, no adverse interest, by way of security or otherwise, in any
Mortgage Loan, and hereby waives and releases any such interest which it may
have in any Mortgage Loan as of the date hereof. The Mortgage Loans shall not be
subject to any security interest, lien or right to set-off by Custodian or any
third party claiming through Custodian, and Custodian shall not pledge,
encumber, hypothecate, transfer, dispose of, or otherwise grant any third party
interest in, the Mortgage Loans.
 
Section 13. Indemnification of Custodian.


The Seller agrees to reimburse, indemnify and hold the Custodian and its
directors, officers, agents and employees harmless against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, or out-of-pocket expenses of any kind or nature whatsoever, including
reasonable attorney’s fees, that may be imposed on, incurred by, or asserted
against it or them in any way relating to or arising out of this Custodial
Agreement or any action taken or not taken by it or them hereunder unless such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, or out-of-pocket expenses were imposed on, incurred by or asserted
against the Custodian because of the breach by the Custodian of its obligations
hereunder, or caused by the negligence, lack of good faith or willful misconduct
on the part of the Custodian or any of its directors, officers, agents or
employees. The foregoing indemnification shall survive any resignation or
removal of the Custodian or the termination or assignment of this Custodial
Agreement.


In the event that the Custodian fails to produce a Mortgage Note, Assignment of
Mortgage or any other document related to a Mortgage Loan that was in its
possession pursuant to Section 2 within two (2) Business Days after written
request therefor by the Buyer or the Seller in accordance with the terms and
conditions of this Custodial Agreement; provided that (i) Custodian previously
delivered to the Buyer a Trust Receipt, Custodian Loan Transmission and an
Exception Report which did not list such document as an Exception on the related
Purchase Date; (ii) such document is not outstanding pursuant to a Request for
Release and Receipt in the form annexed hereto as Annex 5; and (iii) such
document was held by the Custodian on behalf of the Seller or the Buyer, as
applicable (a “Custodial Delivery Failure”), then the Custodian shall (a) with
respect to any missing Mortgage Note, promptly deliver to the Buyer or the
Seller, upon request, a Lost Note Affidavit in the form of Annex 9 hereto and
(b) with respect to any missing document related to such Mortgage Loan,
including but not limited to a missing Mortgage Note, indemnify the Seller and
Buyer in accordance with the succeeding paragraph of this Section 13.
Notwithstanding the foregoing, in the event that the Custodian fails to produce
a Mortgage Note with respect to a Mortgage Loan requested pursuant to Section
5(b) hereof which was not otherwise released by the Custodian pursuant to the
terms of this Custodial Agreement, the Custodian shall then promptly (but no
later than two (2) Business Days following such request) provide the Buyer or
the Seller, as applicable, with a Lost Note Affidavit. In the event that such
original Mortgage Note is subsequently found and delivered to the Buyer or the
Seller, as applicable, such party shall return the Lost Note Affidavit to the
Custodian.


15

--------------------------------------------------------------------------------


The Custodian agrees to indemnify and hold the Buyer and Seller, and their
respective designees harmless against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, or out-of-pocket
expenses, including reasonable attorney’s fees, that may be imposed on, incurred
by, or asserted against it or them in any way relating to or arising out of a
Custodial Delivery Failure or the Custodian’s negligence, lack of good faith or
misconduct or any breach of the conditions, representations or warranties
contained herein. The foregoing indemnification shall survive any termination or
assignment of this Custodial Agreement.
 
Section 14. Concerning the Custodian.


In the absence of bad faith on the part of the Custodian, the Custodian may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon any request, instruction, certificate, opinion
or other document furnished to the Custodian, reasonably believed by the
Custodian to be genuine and to have been signed or presented by the proper party
or parties and conforming to the requirements of this Custodial Agreement; but
in the case of any Mortgage Loan Document or other request, instruction,
document or certificate which by any provision hereof is specifically required
to be furnished to the Custodian, the Custodian shall be under a duty to examine
the same in accordance with the requirements of this Custodial Agreement.


The Custodian undertakes to perform such duties and only such duties as are
specifically set forth in this Custodial Agreement. The Custodian shall not have
any duties or responsibilities except those expressly set forth in this
Custodial Agreement.


The Custodian shall not be liable for any error of judgment made in good faith
by an officer or officers of the Custodian, unless it shall be conclusively
determined by a court of competent jurisdiction that the Custodian was negligent
in ascertaining the pertinent facts.


The Custodian shall not be liable with respect to any action taken or omitted to
be taken by it in good faith in accordance with any direction of the Seller or
the Buyer given under this Custodial Agreement.


None of the provisions of this Custodial Agreement shall require the Custodian
to expend or risk its own funds or otherwise to incur any liability, financial
or otherwise, in the performance of any of its duties hereunder, or in the
exercise of any of its rights or powers if it shall have reasonable grounds for
believing that repayment of such funds or indemnity satisfactory to it against
such risk or liability is not assured to it.


The Custodian may consult with counsel and the written advice or any written
opinion of counsel shall be full and complete authorization and protection in
respect of any action taken or omitted by it hereunder in good faith and in
accordance with such advice or opinion of counsel.


16

--------------------------------------------------------------------------------


Any entity into which the Custodian may be merged or converted or with which it
may be consolidated, or any entity resulting from any merger, conversion or
consolidation to which the Custodian shall be a party, or any entity succeeding
to the business of the Custodian shall be the successor of the Custodian
hereunder without the execution or filing of any paper with any parties hereto
or any further act on the part of any of the parties hereto except where an
instrument or transfer or assignment is required by law to effect such
succession, anything herein to the contrary notwithstanding.


In order to comply with its duties under the U.S.A. Patriot Act, the Custodian
shall obtain and verify certain information and documentation from the other
parties hereto, including, but not limited to, such party’s name, address, and
other identifying information.
 
Section 15. Term of Custodial Agreement.


Promptly after written notice from the Buyer of the termination of the Master
Repurchase Agreement and payment in full of all amounts owing to the Buyer
thereunder, the Custodian shall deliver all documents remaining in the Mortgage
Files to the Seller, and this Custodial Agreement shall thereupon terminate.
 
Section 16. Notices.


All demands, notices and communications hereunder shall be in writing and shall
be deemed to have been duly given when received by the recipient party at the
address shown on its signature page hereto, or at such other addresses as may
hereafter be furnished to each of the other parties by like notice. Any such
demand, notice or communication hereunder shall be deemed to have been received
on the date delivered to or received at the premises of the addressee. Any
demand, notice or communication hereunder shall be (i) sent by telecopy, (ii)
delivered in person, or (iii) transmitted by a recognized private (overnight)
courier service. The Custodian’s office is located at the address set forth on
its signature page hereto, and each party hereto agrees to notify each other
party if its address should change.
 
Section 17. Governing Law.


This Custodial Agreement shall be construed in accordance with the laws of the
State of New York, and the obligations, rights, and remedies of the parties
hereunder shall be determined in accordance with such laws without regard to the
conflict of laws doctrine applied in such state.
 
Section 18. Authorized Representatives.


Each individual designated as an authorized representative of the Buyer or its
successors or assigns, the Seller and the Custodian, respectively (an
“Authorized Representative”), is authorized to give and receive notices,
requests and instructions and to deliver certificates and documents in
connection with this Custodial Agreement on behalf of the Buyer, the Seller and
the Custodian, as the case may be, and the specimen signature for each such
Authorized Representative, initially authorized hereunder, is set forth on
Annexes 6, 7 and 8 hereof, respectively. From time to time, the Buyer, the
Seller or the Custodian or their respective successors or permitted assigns may,
by delivering to the others a revised annex, change the information previously
given pursuant to this Section 18, but each of the parties hereto shall be
entitled to rely conclusively on the then current annex until receipt of a
superseding annex.
 
Section 19. Amendment.


This Custodial Agreement may be amended from time to time by written agreement
signed by the Seller, the Buyer and the Custodian.
 
17

--------------------------------------------------------------------------------


Section 20. Cumulative Rights.


The rights, powers and remedies of the Custodian and the Buyer under this
Custodial Agreement shall be in addition to all rights, powers and remedies
given to the Custodian and the Buyer by virtue of any statute or rule of law,
the Master Repurchase Agreement or any other agreement, all of which rights,
powers and remedies shall be cumulative and may be exercised successively or
concurrently without impairing the Buyer’s ownership or security interest in the
Purchased Loans.
 
Section 21. Binding Upon Successors.


All rights of the Custodian, the Seller and the Buyer under this Custodial
Agreement shall inure to the benefit of the Custodian, the Seller and the Buyer
and their successors and permitted assigns.
 
Section 22. Entire Agreement; Severability.


This Custodial Agreement and the other Program Documents contain the entire
agreement with respect to the Purchased Loans among the Custodian, the Buyer and
the Seller. If any of the provisions of this Custodial Agreement shall be held
invalid or unenforceable, this Custodial Agreement shall be construed as if not
containing such provisions, and the rights and obligations of the parties hereto
shall be construed and enforced accordingly.
 
Section 23. Execution In Counterparts.


This Custodial Agreement may be executed in counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement.
 
Section 24. Tax Reports.


The Custodian shall not be responsible for the preparation or filing of any
reports or returns relating to federal, state or local income taxes with respect
to this Custodial Agreement, other than in respect of the Custodian’s
compensation or for reimbursement of expenses.
 
Section 25. Assignment by the Buyer.


The Buyer shall have free and unrestricted use of the Mortgage Loans and may
engage in financing, repurchase, purchase and sale, sale, or similar
transactions with the Mortgage Loans and otherwise pledge, repledge, transfer,
hypothecate or rehypothecate the Mortgage Loans and all rights of the Buyer
under the Master Repurchase Agreement (and this Custodial Agreement) to any
assignee designated by the Buyer (each, an “Assignee”). The Seller hereby
irrevocably consents to any such assignment. Upon receipt of written notice to
the Custodian of any such assignment in the form attached hereto as Annex 10,
the Custodian shall mark its records to reflect the pledge or assignment of the
Mortgage Loans by the Buyer to the Assignee. The Custodian’s records shall
reflect the pledge or assignment of the Mortgage Loans by the Buyer to the
Assignee until such time as the Custodian receives written instructions from the
Buyer with consent from the Assignee that the Mortgage Loans are no longer
pledged or assigned by the Buyer to the Assignee, at which time the Custodian
shall change its records to reflect the release of the pledge or assignment of
the Mortgage Loans, and that the Custodian is holding the Mortgage Loans, as
custodian for, and for the benefit of, the Buyer.


18

--------------------------------------------------------------------------------


If the Buyer has notified the Custodian in writing of such assignment or pledge
by delivery to the Custodian of a written notice in the form of Annex 10 hereto,
then, upon delivery of notice in the form of Annex 14 by Assignee to the
Custodian of the Buyer’s default, Assignee may, subject to any limitations in
any agreement between Assignee and the Buyer, (i) require Custodian to act with
respect to the related Mortgage Loans solely in the capacity of custodian for,
and bailee of, Assignee, but nevertheless subject to and only in accordance with
the terms of this Custodial Agreement, (ii) require Custodian to hold such
Mortgage Loans for the exclusive use and benefit of Assignee, and (iii) assume
the rights of the Buyer under this Agreement to furnish instructions to the
Custodian as to the disposition of such Mortgage Loans and such rights shall be
exercisable solely by Assignee. In addition, within three (3) Business Days of
receipt of such notice to the Custodian in the form of Annex 14 and receipt by
the Custodian of the Trust Receipt from the Assignee, the Custodian shall
deliver, in accordance with the written instructions of the Assignee, a Trust
Receipt issued in the name of the Assignee and to the place indicated in any
such written direction from the Assignee. The Custodian shall assume that any
assignment from the Buyer to Assignee is subject to no limitations that are not
expressly set forth in this Custodial Agreement. Until such time as the
Custodian receives notice in the form of Annex 14 from the Assignee that there
exists an event of default with respect to a pledge or assignment of its
interest in the Mortgage Loans and Mortgage Files, the Custodian shall take
directions solely from Buyer.
 
Section 26. Transmission of Mortgage Files.


Prior to any shipment of any Mortgage Files, or other loan documents hereunder,
the Seller shall deliver to the Custodian written instructions as to the method
of shipment and shipper(s) the Custodian is to utilize in connection with the
transmission of Mortgage Files or other loan documents in the performance of the
Custodian’s duties hereunder. The Seller shall arrange for the provision of such
services at their sole cost and expense (or, at the Custodian’s option,
reimburse the Custodian for all costs and expenses incurred by the Custodian
consistent with such instructions) and will maintain such insurance against loss
or damage to mortgage files or other loan documents as the Seller deems
appropriate. Without limiting the generality of the provisions of Section 13
above, it is expressly agreed that in no event shall the Custodian have any
liability for any losses or damages to any person, including without limitation,
the Seller, arising out of actions of the Custodian consistent with the
instructions of the Seller. In the event the Custodian does not receive such
written instructions, the Custodian shall be authorized and shall be indemnified
as provided herein to utilize a nationally recognized courier service.


[SIGNATURE PAGE FOLLOWS]


19

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Custodial Agreement was duly executed by the parties
hereto as of the day and year first above written.
 
THE NEW YORK MORTGAGE COMPANY, LLC
   
By: /s/ Joseph V. Fierro
Name: Joseph V. Fierro
Title: Chief Operating Officer
   
Address for Notices:
 
1301 Avenue of the Americas, 7th Floor
New York, New York 10019
Attention: Steven B. Schnall, CEO
Telecopier No.: (212) 634-6420
Telephone No.: (212) 634-9449
   
NEW YORK MORTGAGE FUNDING, LLC
   
By: /s/ Joseph V. Fierro
Name: Joseph V. Fierro
Title: Chief Operating Officer
   
Address for Notices:
   
1301 Avenue of the Americas, 7th Floor
New York, New York 10019
Attention: Steven B. Schnall, CEO
Telecopier No.: (212) 634-6420
Telephone No.: (212) 634-9449

 

--------------------------------------------------------------------------------






NEW YORK MORTGAGE TRUST
   
By: /s/ David A. Akre
Name: David A. Akre
Title: Vice Chairman/Co-Chief Executive Officer
   
Address for Notices:
 
1301 Avenue of the Americas, 7th Floor
New York, New York 10019
Attention: David Akre, CEO
Telecopier No.: (212) 655-6269
Telephone No.: (212) 634-2338
   
LASALLE BANK NATIONAL ASSOCIATION, as Custodian
   
By: /s/ Mark J. Jerva
Name: Mark J. Jerva
Title: Vice President
   
Address for Notices:
 
2571 Busse Road, Suite 200-Dock 49
Elk Grove Village, Illinois, 60007
Attention: ______________
Telecopier No.: (___) ___-____
Telephone No.: (___) ___-____

 

--------------------------------------------------------------------------------




GREENWICH CAPITAL FINANCIAL PRODUCTS, INC.
   
By: /s/ Anthony Palmisano
Name: Anthony Palmisano
Title: Managing Director
 
Address for Notices:
 
600 Steamboat Road
Greenwich, Connecticut 06830
Attention: Joseph Bartolotta
Telecopier No.: (203) 618-2148/2149
Telephone No.: (203) 625-6675
 
With a copy to:
 
Attention: General Counsel
Telecopier No.: (203) 618-2132
Telephone No.: (203) 625-2700




--------------------------------------------------------------------------------




LASALLE BANK NATIONAL ASSOCIATION, as Disbursement Agent
   
By:                                                                           
Name:                                                                       
Title:                                                                         
   
Address for Notices:
2571 Busse Road, Suite 200-Dock 49
Elk Grove Village, Illinois, 60007
Attention: ______________
Telecopier No.: (___) ___-____
Telephone No.: (___) ___-____




--------------------------------------------------------------------------------



Annex 1
to Custodial Agreement


REQUIRED FIELDS FOR MORTGAGE LOAN TRANSMISSION


(SELLER TO CUSTODIAN WET OR DRY IN CSV OR EXCEL FORMAT)
(Fixed-width ASII text file) (Total Length = 460)

       
LaSalle Field Header
LaSalle Description
LaSalle Char Length
 
ADDRESS
Property Address
60
 
ALT_ID
Alternate ID
13
 
ARMACAP
Arm Annual Cap
5
 
ARMADJ
ARM Adjust Date
8
 
ARMCONV
ARM Convert Flag
1
 
ARMFLOOR
ARM Floor Rate
6
 
ARMINDEX
ARM Index
6
 
ARMLCAP
ARM Loan Cap
5
 
ARMLOOKBACK
ARM Look back
4
 
ARMMARGIN
ARM Margin
5
 
BORR1FIRST
Borrower 1 First Name
30
 
BORR1MID
Borrower 1 Middle Name
30
 
borrower
Borrower 1 Last Name
60
 
BORR2FIRST
Borrower 2 first Name
30
 
BORR2MID
Borrower 2 middle Name
30
 
BORR2LAST
Borrower 2 last Name
30
 
ARMROUND
ARM Round
7
 
CASENUM
Case number
13
 
CITY
Property City
60
 
CLOSED
Note Date
8
MM/DD/YYYY'
COLL_KEY
Collateral ID
13
 
CTRLNUM
Control Num
7
 
CUSTOMER
Customer Code
4
Fixed value of '1007
FIRSTDUE
First Payment Date
8
MM/DD/YYYY'
GROUP
Group
15
 
INVEST_KEY
Investor ID
13
 
IS MOM
If loan is a Mers Originated Mortgage then value = 1, else value = 0
1
 
LNAMOUNT
Note Amount
14
 
MATURITY
Maturity date
8
MM/DD/YYYY'
MERSMIN
MERS Mortgage Identification Number
18
 
POOL_KEY
Pool Number
13
 
SERVICER
Servicer Code
10
 
STATE
Property state
2
 
TRUSTNUM
Trust Number
40
 
ZIP
Property Zip code
10
 
PI
P&I
9
 
RATE
INTEREST RATE
6
 



Annex 1-1

--------------------------------------------------------------------------------




Annex 2
to Custodial Agreement


GCFP Customer Code:____


[WET LOAN][DRY LOAN] TRUST RECEIPT


Overnight Courier Tracking No.______
# of Loans:_______
Original Quantity $____
Product Type ______
Greenwich Capital Financial Products, Inc.
600 Steamboat Road
Greenwich, Connecticut 06830
Attn: _________________



 
Re:
Amended and Restated Custodial Agreement, dated as of January 5, 2006 (the
“Custodial Agreement”), among The New York Mortgage Company, LLC, New York
Mortgage Funding, LLC and New York Mortgage Trust, Inc., jointly and severally
as Sellers, LaSalle Bank, National Association, as Custodian, and Greenwich
Capital Financial Products, Inc., as Buyer.



Ladies and Gentlemen:


In accordance with the provisions of Section 3 of the above-referenced Custodial
Agreement (capitalized terms not otherwise defined herein having the meanings
ascribed to them in the Custodial Agreement), the undersigned, as the Custodian,
hereby certifies as to each Mortgage Loan described in the attached Custodian
Loan Transmission all matters (subject to the Exceptions listed therein) set
forth in Section of the Custodial Agreement, subject to the limitation set forth
in Section 3(b) of the Custodial Agreement.


The delivery of this Trust Receipt evidences that (i) the Custodian has reviewed
all documents required to be delivered in respect of each Mortgage Loan listed
herein pursuant to Section 2(a)(i), (ii), and (iii) of this Custodial Agreement
and the documents listed in Sections (i), (ii), (iii), (iv) and (v) of Annex 16
(and if actually delivered to the Custodian the documents listed in Sections
(vi) - (ix) of Annex 16) and such documents other than the Exceptions listed
herein are in the possession of the Custodian as part of the Mortgage File for
such Mortgage Loan, (ii) the Custodian is holding each Mortgage Loan identified
on the Custodian Loan Transmission attached hereto, pursuant to the Custodial
Agreement, as the bailee of and custodian for the Buyer and (iii) such documents
have been reviewed by the Custodian and appear on their face to be regular and
to relate to such Mortgage Loan and satisfy the requirements set forth in
Section 3(a) of the Custodial Agreement and the Review Procedures.


The Custodian makes no representations as to, and shall not be responsible to
verify, (i) the validity, legality, enforceability, due authorization,
recordability, sufficiency, or genuineness of any of the documents contained in
each Mortgage File or (ii) the collectability, insurability, effectiveness or
suitability of any such Mortgage Loan.


Annex 2-1

--------------------------------------------------------------------------------


On each date the Custodian delivers to the Buyer a Trust Receipt, it shall
supersede the Trust Receipt, previously delivered by the Custodian to the Buyer
hereunder. The most recently delivered Trust Receipt, shall control and be
binding upon the parties hereto.
 
LASALLE BANK NATIONAL ASSOCIATION, as Custodian
   
By:                                                                                     
Name:                                                                                
Title:                                                                                  



Annex 2-2

--------------------------------------------------------------------------------



Annex 3
to Custodial Agreement


FORM OF NOTICE OF SALE AND REQUEST FOR RELEASE


DATE: __________, ____


The undersigned, __________________________ (the “Seller”), hereby provides
notice of the proposed sale of the below referenced mortgage loans to
____________________ (the “Approved Purchaser”). Such Mortgage Loans have
previously been delivered to LASALLE BANK, NATIONAL ASSOCIATION, acting as
agent, bailee and custodian (in such capacity “Custodian”) for the exclusive
benefit of the GREENWICH CAPITAL FINANCIAL PRODUCTS, INC., (the “Buyer”)
pursuant to the Custodial Agreement dated as of January 5, 2006 made by and
among The New York Mortgage Company, LLC, New York Mortgage Funding, LLC and New
York Mortgage Trust, Inc. (each, a “Seller” and collectively, the “Seller”),
Custodian and the Buyer. The closing date for such sale is ______________ and
the anticipated purchase proceeds to be paid to the Buyer directly is
___________ (if amount is zero, remaining Purchased Loans are sufficient to
protect Buyer and shall not result in a Margin Deficit).


The Seller requests release from the Custodian of the following described
documentation for the identified Mortgage Loans, possession of which shall be
delivered to the Approved Purchaser in connection with the sale thereof.




Mortgagor Name
Loan Number
Note Amount
Loan Document
Delivered
               

 
Please send the referenced documentation to:
[NAME OF APPROVED PURCHASER]
[ADDRESS]
[TELEPHONE]
[ATTENTION:]
 
Please deliver documents to the Approved Purchaser via __________________,
accompanied by a transmittal letter in the form of Annex 10.
 
Annex 3-1

--------------------------------------------------------------------------------


 

 
 
                                                                                
By:
Name:
Title:



Acknowledged and Consented to:
GREENWICH CAPITAL FINANCIAL PRODUCTS, INC.


By: _______________________________
Name:
Title:
Date:_______________________________




Capitalized terms not otherwise defined herein are defined in that certain
Master Repurchase Agreement (the “Repurchase Agreement”), dated as of January 5,
2006, among the Sellers and the Buyer.
 

 
 
                                                                                
By:
Name:
Title:



Annex 3-2

--------------------------------------------------------------------------------


 
Annex 4
to Custodial Agreement


REVIEW PROCEDURES


This Annex sets forth the Custodian’s review procedures for each item listed
below delivered by the Seller pursuant to the Custodial Agreement (the
“Agreement”) to which this Annex is attached. Capitalized terms used herein and
not defined herein shall have the meanings ascribed to them in the Agreement.


1. The Mortgage Note and the Mortgage each appear to bear an original signature
or signatures purporting to be the signature or signatures of the Person or
Persons named as the maker and Mortgagor or grantor, or in the case of copies of
the Mortgage permitted under Section 2(b) of the Agreement, that such copies
bear a reproduction of such signature.


2. The amount of the Mortgage Note is the same as the amount specified on the
related Mortgage.


3. The original mortgagee is the same as the payee on the Mortgage Note.


4. The Mortgage contains a legal description other than address, city and state.


5. The notary section (acknowledgment) is present and attached to the related
Mortgage and is signed.


6. Neither the original Mortgage Note, nor the copy of the Mortgage delivered
pursuant to the Agreement, nor the original Assignment of Mortgage contain any
alterations which appear irregular on their face, or if altered, such
alterations have the initials of the person(s) named as the Mortgagor.


7. The Mortgage Note is endorsed in blank by the original payor or the last
endorsee.


8. Each original Assignment of Mortgage and any intervening assignment of
mortgage, if applicable, appears to bear the original signature of the named
mortgagee or beneficiary including any subsequent assignors (and any other
necessary party), as applicable, or in the case of copies permitted under
Section 2 (b) of the Agreement, that such copies appear to bear a reproduction
of such signature or signatures and such copies have been certified by an
officer of the Seller, a title company or escrow closing company as true,
complete and correct copies of any originals, and the intervening assignments of
mortgage evidence a complete chain of assignment and transfer of the related
Mortgage from the originating Person to the Seller or, in the case of a MERS
Designated Mortgage Loan to MERS.


9. The date of each intervening assignment is on or after the date of the
related Mortgage and/or the immediately preceding assignment, as the case may
be.


10. The notary section (acknowledgment) is present and attached to each
intervening assignment and is signed.


11. Based upon a review of the Mortgage Note, the Mortgage Loan number, the
Mortgagor’s name, the address of the Mortgaged Property, the original amount of
the Mortgage Note, [the original mortgage interest rate, the maturity date and
any other fields as mutually agreed upon] as set forth in the Mortgage Loan
Transmission delivered by the Seller to the Custodian are correct.


Annex 4-1

--------------------------------------------------------------------------------


12. The Mortgage File contains the original policy of title insurance (or a
commitment for title insurance, if the policy is being held by the title
insurance company pending recordation of the Mortgage) or attorney’s opinion of
title; provided, however, that no such policy shall be delivered in connection
with any second lien Mortgage Loan with an original principal balance not in
excess of $50,000.


In the case of Wet Loans, the review procedures shall be as follows:


1. To the extent any items listed in Annex 16 are available, the procedures set
forth above.


2. To the extent the items listed in Annex 16 are not available, the original
Transaction Notice with a loan listing attached has been received and matches
the facsimile copy previously delivered.


Annex 4-2

--------------------------------------------------------------------------------



Annex 5
to Custodial Agreement


REQUEST FOR RELEASE AND RECEIPT


Date: __________, ____


The undersigned, [Seller] (the “Seller”), acknowledges receipt from LaSalle Bank
National Association acting as bailee of, and custodian for (in such capacity,
the “Custodian”) the exclusive benefit of GREENWICH CAPITAL FINANCIAL PRODUCTS,
INC. (the “Buyer”) (capitalized terms not otherwise defined herein are defined
in that certain Amended and Restated Custodial Agreement, dated as of January 5,
2006 (the “Custodial Agreement”) or if not defined in the Custodial Agreement,
then in that certain Master Repurchase Agreement dated as of January 5, 2006
between the Seller and the Buyer (the “Master Repurchase Agreement”)), of the
following described documentation for the identified Mortgage Loan, possession
of which is entrusted to the Seller solely for the purpose referenced below:


Mortgagor Name Loan Number Note Amount  Mtg. Loan Document


Reason for Requesting File (check one)
_____ 1. Mortgage Loan Paid in Full.
_____ 2. Correction of Document Deficiencies.
_____ 3. Mortgage Required for Servicing.


_____ 4. Foreclosure.
_____ 5. Other [Describe].


If item 2, 3, 4 or 5 is checked, it is hereby acknowledged that a security
interest pursuant to the Uniform Commercial Code in the Purchased Loans
hereinabove described and in the proceeds of said Purchased Loans has been
granted to the Buyer pursuant to the Master Repurchase Agreement.


If item 2, 3, 4 or 5 is checked, in consideration of the aforesaid delivery by
the Custodian, the Seller hereby agrees to hold said Purchased Loans in trust
for the Buyer as provided under and in accordance with all provisions of the
Custodial Agreement and to return said Purchased Loans to the Custodian no later
than the close of business on the tenth day following the date hereof or, if
such day is not a Business Day, on the immediately succeeding Business Day.


Please deliver the requested file to [ADDRESS], Attention: _____________, via
overnight courier.


Annex 5-1

--------------------------------------------------------------------------------


 

 
                                                                            
By:                                                                             
Name:
Title:

 
Acknowledged and Consented to:


GREENWICH CAPITAL FINANCIAL PRODUCTS, INC.
By: _______________________________
Name:
Title:
Date:_______________________________
 
Documents returned to Custodian:


____________________________________
By: _______________________________
Name:
Title:
Date:_______________________________


Annex 5-2

--------------------------------------------------------------------------------




Attachment 1 to Request for Release and Receipt


Format of Electronic Release Request for Custodian (form and electronic
signatures stored with custodian per separate agreement)


Field Header
Description
Data Type/Length
 
 
 
customer
Constant value of "1120"
char(4)
poolnum
TBD
char(13)
coll_key
Unique Loan Number
char(20)
loc_code
Need list of approved investor address so a codes can be created
char(6)
rel_code
1= Paid in Full, 2= Foreclosure, 4= Other Liquidation, 5 = Non-Liquidation, 10 =
Shipped to Private Investor
char(2)
notation
name of person requesting file@company name
char(254)
reqstr_sig
Value LaSalle will provide for you once set up in our system.
 





Annex 5-3

--------------------------------------------------------------------------------



Annex 6
to Custodial Agreement


AUTHORIZED REPRESENTATIVES OF BUYER


Name Specimen Signature
Brett Kibbe _________________________
Joseph Bartolotta _________________________
David Katze _________________________
Kathleen O’Connor _________________________


Annex 6-1

--------------------------------------------------------------------------------




Annex 7
to Custodial Agreement




AUTHORIZED REPRESENTATIVES OF SELLER


Name
Specimen Signature
   
_________________
_________________________
   
_________________
_________________________
   
_________________
_________________________
   
_________________
_________________________



Annex 7-1

--------------------------------------------------------------------------------


 
Annex 8
to Custodial Agreement


AUTHORIZED REPRESENTATIVES OF CUSTODIAN


Name
Specimen Signature
   
_________________
_________________________
   
_________________
_________________________
   
_________________
_________________________
   
_________________
_________________________

 
Annex 8-1

--------------------------------------------------------------------------------



Annex 9
to Custodial Agreement


FORM OF LOST NOTE AFFIDAVIT


I, as ___________________________ (title) (hereinafter called “Deponent”) of
LaSalle Bank National Association (the “Custodian”), am authorized to make this
Lost Note Affidavit (this “Affidavit”) on behalf of the Custodian. In connection
with the administration of the Mortgage Loans held by the Custodian on behalf of
Greenwich Capital Financial Products, Inc. (the “Buyer”), Deponent being duly
sworn, deposes and says that:


1. Custodian’s address is:



   
______________________

______________________


2. Custodian previously delivered to the Buyer a Custodian Loan Transmission and
an Exception Report with respect to that certain Mortgage Note made by ___ in an
original principal balance of $___, secured by a Mortgage on a property located
at____, which did not indicate such Mortgage Note is missing;


3. Such Mortgage Note was assigned or sold to the Buyer by
__________________________ pursuant to the terms and provisions of a Master
Repurchase Agreement dated and effective as of January 5, 2006;


4. Such Mortgage Note is not outstanding pursuant to a Request for Release of
Documents;


5. Aforesaid Mortgage Note (hereinafter called the “Original”) has been lost;


6. Deponent has made or has caused to be made diligent search for the Original
and has been unable to find or recover same;


7. The Custodian was the Custodian of the Original at the time of loss;


8. Deponent agrees that, if said Original should ever come into Custodian’s
possession, custody or power, Custodian will immediately and without
consideration surrender the Original to the Buyer;


9. Attached hereto is a true and correct copy of (i) the Mortgage Note, endorsed
to “________________________________, as Custodian” by the Mortgagee, as
provided by __________________________ or its designee and (ii) the Mortgage
which secures the Mortgage Note, which Mortgage Note is recorded at
__________________;


10. Deponent hereby agrees that the Custodian (a) shall indemnify and hold
harmless the [Buyer][Seller], its successors, and assigns, against any loss,
liability or damage, including reasonable attorney’s fees, resulting from the
unavailability of any Originals, including but not limited to any loss,
liability or damage arising from (i) any false statement contained in this
Affidavit, (ii) any claim of any party that it has already purchased a mortgage
loan evidenced by the Originals or any interest in such mortgage loan, (iii) any
claim of any Seller with respect to the existence of terms of a Mortgage Loan
evidenced by the Originals, (iv) the issuance of new instrument in lieu thereof
and (v) any claim whether or not based upon or arising from honoring or refusing
to honor the Original when presented by anyone (items (i) through (iv) above are
hereinafter referred to as the “Losses”); and


Annex 9-1

--------------------------------------------------------------------------------


11. This Affidavit is intended to be relied on by the Buyer, its successors, and
assigns and the Custodian represents and warrants that it has the authority to
perform its obligations under this Affidavit.




EXECUTED THIS ____ day of _______, ____, on behalf of the Custodian by:
   
___________________________________
Signature
   
___________________________________
Typed Name

 
On this _________ day of _______________________, ____, before me appeared
____________________________, to me personally know, who being duly sworn did
say that she/he is the ______________________________ of ______________________,
and that said Lost Note Affidavit was signed and sealed on behalf of such
corporation and said _____________________________ acknowledged this instrument
to be the free act and deed of said corporation.
 
 
_____________________________________
Notary Public in and for the

State of ____________________________.
 
My Commission expires: _______________.
 
Annex 9-2

--------------------------------------------------------------------------------


 
Annex 10
to Custodial Agreement


NOTICE OF ASSIGNMENT
 
To:
__________________________
From:
____________________________
Date:
____________________________

 
You are hereby notified that as of [date] the undersigned has assigned all of
its right, title and interest in and to the Mortgage Loans identified in the
schedule attached hereto to [Assignee’s name and address]. You are hereby
instructed to hold such Mortgage Loans pursuant to the terms of the Amended and
Restated Custodial Agreement, dated as of January 5, 2006 (the “Custodial
Agreement”), among The New York Mortgage Company, LLC, New York Mortgage
Funding, LLC and New York Mortgage Trust, Inc. (the “Seller”), La Salle Bank
National Association (the “Custodian”) and Greenwich Capital Financial Products,
Inc. (the “Buyer”), for the sole and exclusive benefit of [name of Assignee]
subject to the terms of the Custodial Agreement by which [name of Assignee]
hereby agrees to be bound.


When you have received written instructions from the Buyer with the Assignee’s
consent thereon that the Mortgage Loans are no longer assigned by the Buyer to
the Assignee, you shall change your records to reflect the release of the pledge
of the Mortgage Loans and that you are holding the Mortgage Loans as custodian
for, and for the benefit of, the Buyer.
 
GREENWICH CAPITAL FINANCIAL PRODUCTS, INC.
   
By:
Name:
Title:
 
Date:
   
[NAME OF ASSIGNEE]
By:
Name:
Title:
 
Date:



Annex 10-1

--------------------------------------------------------------------------------



Annex 11
to Custodial Agreement


(THIRD PARTY) TRANSMITTAL LETTER


[CUSTODIAN LETTERHEAD]
 
[Approved Purchaser]
__________________________
__________________________
Re: ______________________________
 
Ladies and Gentlemen:

 
Attached please find those Mortgage Loans listed separately on the attached
schedule, which Mortgage Loans are owned by _______________ and are being
delivered to you for purchase.


Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in that certain Amended and Restated Custodial Agreement dated as of
January 5, 2006, by and among La Salle Bank National Association (the
“Custodian”), The New York Mortgage Company, New York Mortgage Funding, LLC and
New York Mortgage Trust, Inc.. as Seller (the “Seller”), and Greenwich Capital
Financial Products, Inc., as Buyer (the “Buyer”), and if not defined in the
Custodial Agreement, then in that certain Master Repurchase Agreement (the
“Master Repurchase Agreement”), dated as of January 5, 2006, between the Seller
and the Buyer.


The Mortgage Loans comprise a portion of the “Purchased Loans.” Each of the
Mortgage Loans is subject to an ownership and/or security interest in favor of
the Buyer, which security interest shall be automatically released upon
remittance of the purchase price for such Mortgage Loan (the “Payoff Amount”) by
wire transfer to the following account:


WIRE INSTRUCTIONS:


[Bank Name:
JPMorgan ChaseBank
City, State:
New York, NY
   
ABA #:
021-000-021
Account #:
1400-95961
   
Account
Name: GCFP
Attention:
Asset-Backed Ops/New York Mortgage]

 
Pending the purchase of each Mortgage Loan and until the Payoff Amount is
received, the aforesaid ownership and/or security interest therein will remain
in full force and effect, and you shall hold possession of such Purchased Loans
and the documentation evidencing same as custodian, agent and bailee for and on
behalf of the Buyer. In the event that any Mortgage Loan is unacceptable for
purchase, return the rejected item directly to the Custodian at its address set
forth below. In no event shall any Mortgage Loan be returned to, or sales
proceeds remitted to, any of the Seller. The Mortgage Loan must be so returned
or Payoff Amount remitted in full no later than ten (10) days from the date
hereof. If you are unable to comply with the above instructions, please so
advise the undersigned Custodian immediately.


Annex 11-1

--------------------------------------------------------------------------------


NOTE: BY ACCEPTING THE MORTGAGE LOANS DELIVERED TO YOU WITH THIS LETTER, YOU
CONSENT TO BE THE CUSTODIAN, AGENT AND BAILEE FOR THE BUYER ON THE TERMS
DESCRIBED IN THIS LETTER. THE CUSTODIAN REQUESTS THAT YOU ACKNOWLEDGE RECEIPT OF
THE ENCLOSED MORTGAGE LOANS AND THIS LETTER BY SIGNING AND RETURNING THE
ENCLOSED COPY OF THIS LETTER TO THE CUSTODIAN; HOWEVER, YOUR FAILURE TO DO SO
DOES NOT NULLIFY SUCH CONSENT.
 
Very truly yours,
   
______________________
as Custodian
   
By:
Name:
Title:
 
Address:___________________
___________________

 


RECEIPT ACKNOWLEDGED:
[APPROVED PURCHASER]
By________________________
Name:
Title:
Date: ________________
 
Annex 11-2

--------------------------------------------------------------------------------


 
Annex 12
to Custodial Agreement


[ATTORNEY’S BAILEE LETTER]
[Letterhead of Seller]
________ __, ____
 
Name of Attorney
[Address]
 

Custodian: La Salle Bank, National Association
___________________
___________________
Attn: ______________
Facsimile: ____________
Telephone: ___________
            Buyer:
Greenwich Capital Financial
Products, Inc.
600 Steamboat Road
Greenwich, Connecticut 06830
Attn: Joseph Bartolotta
Telecopier No.: 203-618-2148/2149
Telephone No.: 203-625-6675
Seller: The New York Mortgage Company
New York Mortgage Funding, LLC
New York Mortgage Trust, Inc.
1301 Avenue of the Americas, 7th  Floor
New York, New York 10019
Facsimile: ____________
Telephone: ___________

 
Dear Sir or Madam:


From time to time, we, ______________ (the “Seller”), will send to you (or have
sent to you) mortgage loans for which you have agreed to commence and prosecute
a foreclosure action. In connection with such foreclosure activities, [copies
of]1 one or more of the documents evidencing or otherwise relating to such
mortgage loans (“Documents”) will be delivered to you.


Greenwich Capital Financial Products, Inc. (the “Buyer”), has financed the sale
to us or origination of such mortgage loans, and with such sale or origination
we granted an ownership and/or security interest in the Documents referred to
below and the mortgage loans to which such Documents relate to the Buyer.
LaSalle Bank, National Association (the “Custodian”) is acting as custodian for
the Buyer in connection with the Documents.


Whenever we send you Documents to be covered by this letter agreement, we will
send such Documents to you under a transmittal letter identifying the specific
documents delivered, and the mortgage loan(s) to which they relate, with a space
at the end of the letter for you to sign and to acknowledge your receipt of such
Documents. Upon your receipt of any such Documents, you hereby agree to fax to
the Buyer and the Custodian, no later than three (3) Business Days after your
receipt thereof, our transmittal letter, signed in the acknowledgment space by
you, pursuant to which you (i) acknowledge receipt of the Documents listed in
the transmittal letter, and (ii) acknowledge that with respect to such listed
documents you are acting as bailee of the Buyer in accordance with the terms of
this Attorney’s Bailee Letter.



--------------------------------------------------------------------------------

1 For Acceptable Attorneys to whom copies of the Documents are sent.

Annex 12-1

--------------------------------------------------------------------------------


By signing this letter agreement below where indicated, (a) you agree that on
and after the date hereof until you are otherwise notified by the Buyer or the
Custodian, any Documents delivered to you as described above will be held by you
as bailee for the Buyer, (b) you certify that, as of the date of your receipt of
any Documents, you have not received notice of any interest of any other person
or entity in such Documents or the related mortgage loans, (c) you agree that
you will commence and diligently prosecute foreclosure proceedings with respect
to the mortgage loan to which any such Documents relate and (d) you certify that
if either you or your law firm has any security interest in the Documents or the
mortgage loan to which those Documents relate you agree to waive any interest
you or your firm may acquire therein at any time, whether arising pursuant to
law or otherwise or to refuse delivery of such Documents and return them
immediately to the Custodian.


The Seller and the Buyer hereby irrevocably instruct you that any Documents in
your possession are to be held by you as bailee for the Buyer, as provided
herein until they are returned to the Custodian at the address noted above
together with a copy of this letter agreement; provided that if the Buyer or the
Custodian notifies you that the Buyer’s interest in any of above-referenced
mortgage loans has been released or did not attach (the “Release Notice”), from
the date of such Release Notice you will hold the Documents relating to such
mortgage loan (and no others) as bailee for the Seller, in which case you will
follow the Seller’s instructions regarding such Documents, and such Documents
shall be released to the Seller at the address noted above, or its designee,
upon conclusion of the foreclosure action, instead of returning them to the
Custodian; and provided further that prior to the date of any Release Notice,
notwithstanding anything herein or elsewhere to the contrary, if you receive
instructions from the Buyer or the Custodian which do not comport with
instructions you may have received from the Seller, including, without
limitation, instructions to deliver the Documents to the Custodian, the Buyer or
any other person or entity, you shall abide by the instructions of the Custodian
or Buyer.


You agree to immediately give telephonic notice (followed by written notice) to
the Custodian if you receive notice or any inquiry from any other person or
entity of or with respect to any interest in the Documents or the related
mortgage loan and you agree that you shall immediately notify each such person
in writing, with a copy to the Custodian, of the prior interest of the Buyer
therein.


This letter agreement supersedes any letter agreement or other agreement or
arrangement that may exist between you and the Seller. Notwithstanding any
contrary understanding with you, the Seller or any other person or entity, or
any instructions to you from the Seller, the Seller or any other person or
entity, you shall abide by the terms of this letter. No deviation in performance
of the terms of any previous letter agreement between you and any of the
undersigned shall alter any of your duties or responsibilities as set forth
herein.


Because time is of the essence, please promptly sign and date the enclosed copy
of this letter agreement and return it via overnight delivery service to the
Custodian at the above address and via telecopier, send a copy of this executed
letter agreement to the Seller. It is important that the Custodian receive a
copy of this letter agreement executed by you. Thank you for your cooperation in
assisting us with this project.


Annex 12-2

--------------------------------------------------------------------------------



NOTE: BY ACCEPTING THE MORTGAGE LOANS DELIVERED TO YOU WITH THIS LETTER, YOU
CONSENT TO BE THE CUSTODIAN, AGENT AND BAILEE FOR THE BUYER ON THE TERMS
DESCRIBED IN THIS LETTER. THE CUSTODIAN REQUESTS THAT YOU ACKNOWLEDGE RECEIPT OF
THE ENCLOSED MORTGAGE LOANS AND THIS LETTER BY SIGNING AND RETURNING THE
ENCLOSED COPY OF THIS LETTER TO THE CUSTODIAN; HOWEVER, YOUR FAILURE TO DO SO
DOES NOT NULLIFY SUCH CONSENT.
 
Very truly yours,
 
__________________________, Seller
   
By                                                                                    
 
Name:                                                                      
Title:                                                                        
 
GREENWICH CAPITAL FINANCIAL PRODUCTS, INC., Buyer
   
By                                                                                      
Name:                                                                      
Title:                                                                        

 
 
ACKNOWLEDGED AND AGREED:
 
By:                                                                                      
 
Print
Name:                                                                        
 
Date:                                                                                   



Annex 12-3

--------------------------------------------------------------------------------


 
Rider A


[Letterhead of _____________________]
________________ ___, _____
 
Name of Attorney
[Address]

 

Re:
Mortgagor:

Address of Property:
Loan Number:
 
Dear ___________________:
 
We refer to that certain letter (the “Attorney’s Bailee Letter”), dated
________________, ____, from us to you and signed by us and by Greenwich Capital
Financial Products, Inc., as buyer (the “Buyer”), describing the terms under
which you agreed to hold certain mortgage loan documents to be sent to you from
time to time under the Attorney’s Bailee Letter.


The following documents evidencing or otherwise relating to the above-referenced
mortgage loans (collectively, the “Documents”) are being sent to you under cover
of this letter for the purpose of commencement and prosecution of a foreclosure
action:


[LIST ONLY THOSE DOCUMENTS THAT ARE BEING SENT]



 
(i)
The [original] [copy of the] Mortgage Note.

 
(ii)
The [original] [copy] of the guarantee executed in connection with the Mortgage
Note.

 
(iii)
The [original] [copy of the] Mortgage with evidence of recording thereon, or a
certified copy thereof.

 
(iv)
The [originals] [copies] of all assumption, modification, consolidation or
extension agreements (if any) with evidence of recording thereon, or certified
copies thereof.

 
(v)
An [original] [copy of the] Assignment of Mortgage to
“_________________________, as Custodian”.

 
(vi)
The [originals] [copies] of [identify any particular] intervening assignments of
mortgage with evidence of recording thereon, or certified copies thereof.

 
(vii)
The [original] [copy of the] [attorney’s opinion of title and abstract of title]
or [the original mortgagee title insurance policy], [or if the original
mortgagee title insurance policy has not been issued, the irrevocable commitment
to issue the mortgagee title insurance policy [as marked by the title company or
its authorized agent]], [or the preliminary title report for appropriate
jurisdictions].

 
(viii)
The [original] [copy] of any security agreement, chattel mortgage or equivalent
document executed in connection with the Mortgage Loan.

 
(ix)
The [original] [copy of the] power of attorney or other authorizing instrument
[with evidence of recording thereon].

 
(x)
[Identify any other documents which may be sent].



Please sign this letter in the space provided below to indicate your
acknowledgment of receipt of the documents listed above with respect to the
mortgage loan(s) identified above, and to confirm that you will hold such
documents as bailee for the Buyer under and in accordance with the terms of the
Attorney’s Bailee Letter. As required by the Attorney’s Bailee Letter, please
fax to the Buyer and the Custodian (with a copy to us), a copy of this letter
signed by you, not later than three (3) business days after your receipt of this
letter. We appreciate your cooperation.
 
Annex 12-4

--------------------------------------------------------------------------------


Sincerely yours,
___________________
By:
Name:
Title:

 
ACKNOWLEDGMENT:


I acknowledge receipt of the Documents as listed above in this letter and of
notice of the ownership and/or security interests in such documents described in
the Attorney’s Bailee Letter referred to above. I confirm the certifications
made by me in the Attorney’s Bailee Letter with respect to such documents and
agree to act as bailee for the Buyer with respect to such documents on the terms
set forth in the Attorney’s Bailee Letter and to comply in all other respects
with the terms of the Attorney’s Bailee Letter.
 
 
Print Name:
Date:



Annex 12-5

--------------------------------------------------------------------------------



Annex 13
to Custodial Agreement


EXCEPTION CODES
 
Question
Code
Question Description
0021
TYPED NAME AND/OR TITLE IS MISSING OR INCORRECT
0201
DATE IS MISSING OR INCORRECT
0202
FIRST ADJUST DATE IS MISSING OR INCORRECT
0203
AMOUNT IS INCORRECT
0204
MORTGAGE MARGIN IS MISSING OR INCORRECT
0205
ARM INDEX IS MISSING OR INCORRECT
0206
ARM ANNUAL CAP IS MISSING OR INCORRECT
0207
ARM LIFE CAP IS MISSING OR INCORRECT
0208
ARM FLOOR IS MISSING OR INCORRECT
0209
I/O PERIOD FROM I/O ADDENDUM IS MISSING OR INCORRECT
0210
I/O PYMT FROM I/O ADDENDUM IS MISSING OR INCORRECT
0211
PENALTY PD FROM PREPYMT ADDENDUM IS MISSING OR INCORRECT
0212
LATE CHARGE (DAY&%) AS “DAYS/%” IS MISSING OR INCORRECT
0213
ARM ADJ DATE IS MISSING OR INCORRECT
0214
INITIAL CAP IS MISSING OR INCORRECT
0215
ARM LOOKBACK IS MISSING OR INCORRECT
0216
ARM ROUND PERCENTAGE IS MISSING OR INCORRECT
0217
PREPAYMENT NOTE ADDENDUM IS MISSING
0218
INTEREST ONLY ADDENDUM IS MISSING
0219
COMPLETE DATA NOT RECEIVED
0409
PROPERTY ADDRESS IS MISSING OR INCORRECT
0410
ZIP CODE IS INCORRECT
0411
MISC. INFORMATION
0700
SIGNATURE IS MISSING OR INCORRECT
0702
DOCUMENT IS MISSING
0703
BAILEE LETTER IS MISSING
0804
LENDER NAME IS MISSING OR INCORRECT
1000
STOCK POWER NOT EXECUTED IN BLANK
1604
ASSIGNEE IS MISSING OR DOES NOT AGREE WITH NOTE ENDORSEMENT
1605
ASSIGNOR IS MISSING OR DOES NOT AGREE WITH NOTE ENDORSEMENT
1608
REC. INFORMATION OR LEGAL DESC. IS MISSING OR DOES NOT AGREE
1613
ORIGINAL MORTGAGE AMOUNT IS MISSING OR INCORRECT
1614
MIN NUMBER IS MISSING ON MORTGAGE OR DEED OF TRUST
1615
MERS REGISTRATION NOT VERIFIED
1616
COPY OF RECORDED DOCUMENT IN FILE
1617
MIN NUMBER IS INCORRECT
1619
ORIGINAL IN FILE BUT NOT RECORDED
2309
NOTARY INFORMATION IS MISSING OR INCORRECT
2517
CORPORATE SEAL IS MISSING
2706
LOAN AMOUNT- ALPHA AND NUMERIC ARE MISSING OR DO NOT AGREE
2709
INTEREST RATE- ALPHA AND NUMERIC ARE MISSING OR DO NOT AGREE
3114
CASE NUMBER IS INCORRECT
3115
RIDER(S) REFERENCED HEREIN NOT ATTACHED
3303
INTEREST RATE IS MISSING OR INCORRECT
3307
MONTHLY P&I IS MISSING OR INCORRECT
3310
CANCELLED ENDORSEMENT NOT INITIALED
3311
ENDORSEMENT(S) IS NOT SIGNED
3312
ENDORSEMENT(S) IS MISSING OR INCORRECT

 
Annex 13-1

--------------------------------------------------------------------------------


3313
ENDORSEMENT(S) IS INCOMPLETE
3314
ENDORSEMENT TO TRUSTEE IS MISSING
3316
ENDORSEMENT LENDER NAME IS MISSING OR INCORRECT
3317
TYPING CORRECTIONS NOT INITIALED BY BORROWERS
3319
EXTRA ENDORSEMENT SHOULD BE CANCELLED
3406
DATE OF FIRST PAYMENT IS INCORRECT
3407
MATURITY DATE IS INCORRECT
3510
COPY ONLY IN FILE
3511
IMAGE ONLY
4182
LEGAL DESCRIPTION IS MISSING
4301
ASSIGNMENT IS NOT IN RECORDABLE FORM
4901
TITLE COMMITMENT OR PRELIMINARY REPORT IN FILE
4906
SCHEDULE A MTG. DESCRIPTION HAS INCORRECT MORTGAGE AMOUNT
4907
SCHEDULE A MTG DESCRIPTION HAS INCORRECT DATE OF MORTGAGE
4911
SCHEDULE A MTG DESCRIPTION HAS INCORRECT RECORDING DATE
4920
INSURED AMOUNT DOES NOT MATCH ORIGINAL AMOUNT ON MORTGAGE
4921
AGENT SIGNATURE MISSING ON TPOL
5307
CERTIFIED COPY OF DOCUMENT IN FILE
5339
OPEN ENDORSEMENT IS MISSING
5344
ENDORSEMENT(S) IS A COPY
5345
ENDORSEMENT(S) IS ILLEGIBLE
5348
DOCUMENT INCOMPLETE OR PAGES MISSING
5352
2 ORIGINAL NOTES IN FILE
5359
INVALID ENDORSEMENT CHAIN
5367
BORROWER’S SIGNATURE ILLEGIBLE
5368
FHA/VA PROOF OF INSURANCE SCREEN PRINT IN FILE
5369
LNA NOT IN PROPER FORM
6000
DOCUMENT FIELD IS MISSING OR INCORRECT
FINL
FINAL PACKAGE RECEIVED, REVIEWED AND REJECTED



Annex 13-2

--------------------------------------------------------------------------------



Annex 14
to Custodial Agreement


[NOTICE BY ASSIGNEE TO CUSTODIAN OF THE BUYER’S DEFAULT]
[Custodian]
[Address]
 
Re: Default by Buyer
 
Ladies and Gentlemen:
 

Notice is hereby given that Greenwich Capital Financial Products, Inc. (the
“Buyer”) has materially defaulted in its obligations under an agreement between
Assignee and the Buyer relating to the financing by Assignee of the Buyer’s
payment of the Purchase Price with respect to the Mortgage Loans described on
Schedule 1 hereto. Assignee hereby (i) directs that Custodian act with respect
to the related mortgage files solely in the capacity of custodian for, and
bailee of, Assignee, (ii) directs that Custodian hold such mortgage files for
the exclusive use and benefit of Assignee and (iii) assumes the rights of the
Buyer to furnish instructions to Custodian as to the disposition of such
mortgage files and such rights shall be exercisable solely by Assignee.


Please acknowledge the foregoing by signing below and returning a copy of this
notice to us at [address].
 
 
Very truly yours,
 
[ASSIGNEE]
 
By:
Name:
Title:

 
RECEIPT ACKNOWLEDGED:
 
________________________________
 
By:
Name:
Title:
 
cc: Greenwich Capital Financial Products, Inc.



Annex 14-1

--------------------------------------------------------------------------------




Annex 15
to Custodial Agreement


LIST OF UNAPPROVED SETTLEMENT AGENTS


[TO BE PROVIDED BY THE BUYER]
 
Annex 15-1

--------------------------------------------------------------------------------



Annex 16
to Custodial Agreement


MORTGAGE FILE SUBMISSION PACKAGE


With respect to each Mortgage Loan being offered by the Seller for pledge to the
Buyer, pursuant to the Master Repurchase Agreement, such Seller shall deliver
and release to Custodian the following documents:


(i) The original Mortgage Note bearing all intervening endorsements from the
originator to the Seller endorsed, “Pay to the order of ____________, without
recourse” and signed in the name of the Seller by an authorized officer of the
Seller; (if applicable), the original assumption agreement, together with the
original of any surety agreement or guaranty agreement relating to the Mortgage
Note or any such assumption agreement, and if the Mortgage Note has been signed
by a third party on behalf of the Mortgagor, the original power of attorney or
other instrument that authorized and empowered such Entity to sign or a copy of
such power of attorney together with an officer's certificate from the Seller
(or a certificate from the county recorder's office or the Settlement Agent)
certifying that such copy presents a true and correct reproduction of the
original and that such original has been duly recorded or delivered for
recordation in the appropriate records of the jurisdiction in which the related
Mortgaged Property is located;


(ii) A Mortgage meeting one of the following requirements:


(A) The original Mortgage bearing evidence that the Mortgage has been duly
recorded in the records of the jurisdiction in which the Mortgaged Property is
located; or


(B) A copy of the Mortgage together with either (i) an officer's certificate of
the Seller, Settlement Agent, title company or escrow closing company (which may
be a blanket officer's certificate of the Seller covering all such Mortgage
Loans), or (ii) a certificate from the county recorder's office, certifying that
such copy represents a true and correct reproduction of the original or (iii) a
stamped certificate from the related title company or Settlement Agent
certifying that such copy represents a true and correct reproduction of the
original, in such case that such original has been duly recorded or delivered
for recordation in the appropriate records of the jurisdiction in which the
Mortgaged Property is located;


(iii) If the Seller did not originate the Mortgage Loan, all original
intervening assignments duly executed and acknowledged and in recordable form,
evidencing the chain of mortgage assignments from the originator of the Mortgage
Loan to the Seller, or in the case of a MERS Designated Mortgage Loan to MERS,
and/or a copy of each such intervening mortgage assignment, together with either
(i) an officer’s certificate, (ii) a certificate from the recorder’s office,
certifying that such copy represents a true and correct reproduction of the
original, or (iii) a stamped certificate from the related title company,
Settlement Agent or escrow closing company certifying that such copy represents
a true and correct reproduction of the original, in such case that such original
has been duly recorded or delivered for recordation in the appropriate records
of the jurisdiction in which the Mortgaged Property is located;


Annex 16-1

--------------------------------------------------------------------------------


(iv) Except with respect to a MERS Designated Mortgage Loan, a copy of the
Assignment of Mortgage to “_________________”, together with either (i) an
officer's certificate of the Seller or Settlement Agent (which may be a blanket
officer's certificate of the Seller covering all such Mortgage Loans), or (ii) a
certificate from the county recorder's office, certifying that such copy
represents a true and correct reproduction of the original or (iii) a stamped
certificate from the related title company or Settlement Agent certifying that
such copy represents a true and correct reproduction of the original, in such
case that such original has been duly recorded or delivered for recordation in
the appropriate records of the jurisdiction in which the Mortgaged Property is
located in recordable form signed in the name of the Seller by an authorized
officer; provided, however that no such Assignment of Mortgage shall be required
to be delivered or recorded if the related Mortgage names the Custodian, as
mortgagee (or as beneficiary if the related Mortgage is a deed of Trust or
similar instrument) and such Mortgage specifies that the Custodian assumes no
duties, responsibilities or liabilities as an originator or Buyer in respect of
such Mortgage;


(v) the original policy of title insurance (or a commitment for title insurance,
if the policy is being held by the title insurance company pending recordation
of the Mortgage) or attorney’s opinion of title; provided, however, that no such
policy shall be delivered in connection with any second lien Mortgage Loan with
an original principal balance not in excess of $50,000;


(vi) the original of the guarantee executed in connection with the Mortgage Note
(if  any);


(vii)the original of any security agreement, chattel mortgage or equivalent
document  executed in connection with the Mortgage Loan;


(viii) the certificate of primary mortgage guaranty insurance, if any, issued
with  respect to such Mortgage Loan; and


(ix) the original power of attorney, if any.


Annex 16-2

--------------------------------------------------------------------------------



Annex 17
to Custodial Agreement


CUSTODIAN LOAN TRANSMISSION


Loan#
OPB
Wet Dry Status
Custodian
       
123456
$100,000.00
Dry
LaSalle



Annex 17-1

--------------------------------------------------------------------------------

